 

Exhibit 10.9

LEASE



 

BETWEEN



 

MCP Socal Industrial – Bernardo, LLC

(LANDLORD)



 

AND



 

MODULAR MEDICAL, INC.

(TENANT)



 

WEST BERNARDO BUSINESS PARK

 

San Diego, California

 



 









TABLE OF CONTENTS

 

    PAGE ARTICLE ONE - BASIC LEASE PROVISIONS 1 1.01 BASIC LEASE PROVISIONS 1
1.02 ENUMERATION OF EXHIBITS & RIDER(S) 2 1.03 DEFINITIONS 2       ARTICLE TWO -
PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING 6 2.01
LEASE OF PREMISES 6 2.02 TERM 6 2.03 INTENTIONALLY DELETED 6 2.04 AREA OF
PREMISES 6 2.05 CONDITION OF PREMISES 6 2.06 COMMON AREAS & PARKING 6      
ARTICLE THREE - RENT 7     ARTICLE FOUR - OPERATING EXPENSES RENT ADJUSTMENTS
AND PAYMENTS 7 4.01 RENT ADJUSTMENTS 7 4.02 STATEMENT OF LANDLORD 7 4.03 BOOKS
AND RECORDS 7 4.04 TENANT OR LEASE SPECIFIC TAXES 8       ARTICLE FIVE -
SECURITY DEPOSIT 8     ARTICLE SIX - UTILITIES & SERVICES 9 6.01 LANDLORD’S
GENERAL SERVICES 9 6.02 TENANT TO OBTAIN & PAY DIRECTLY 9 6.03 TELEPHONE
SERVICES 9 6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE 10 6.05 SIGNAGE 10
      ARTICLE SEVEN - POSSESSION, USE AND CONDITION OF PREMISES 10 7.01
POSSESSION AND USE OF PREMISES 10 7.02 HAZARDOUS MATERIAL 11 7.03 LANDLORD
ACCESS TO PREMISES; APPROVALS 11 7.04 QUIET ENJOYMENT 12       ARTICLE EIGHT -
MAINTENANCE 12 8.01 LANDLORD’S MAINTENANCE 12 8.02 TENANT’S MAINTENANCE 13      
ARTICLE NINE - ALTERATIONS AND IMPROVEMENTS 13 9.01 TENANT ALTERATIONS 13 9.02
LIENS 14       ARTICLE TEN - ASSIGNMENT AND SUBLETTING 14 10.01 ASSIGNMENT AND
SUBLETTING 14 10.02 RECAPTURE 15 10.03 EXCESS RENT 15 10.04 TENANT LIABILITY 15
10.05 ASSUMPTION AND ATTORNMENT 15       ARTICLE ELEVEN - DEFAULT AND REMEDIES
15 11.01 EVENTS OF DEFAULT 15 11.02 LANDLORD’S REMEDIES 16 11.03 ATTORNEY’S FEES
17 11.04 BANKRUPTCY 17 11.05 LANDLORD’S DEFAULT 18       ARTICLE TWELVE -
SURRENDER OF PREMISES 18     ARTICLE THIRTEEN - HOLDING OVER 18     ARTICLE
FOURTEEN - DAMAGE BY FIRE OR OTHER CASUALTY 19 14.01 SUBSTANTIAL UNTENANTABILITY
19 14.02 INSUBSTANTIAL UNTENANTABILITY 19 14.03 RENT ABATEMENT 19 14.04 WAIVER
OF STATUTORY REMEDIES 19



i

 



ARTICLE FIFTEEN - EMINENT DOMAIN 20 15.01 TAKING OF WHOLE OR SUBSTANTIAL PART 20
15.02 TAKING OF PART 20 15.03 COMPENSATION 20       ARTICLE SIXTEEN - INSURANCE
20 16.01 TENANT’S INSURANCE 20 16.02 FORM OF POLICIES 20 16.03 LANDLORD’S
INSURANCE 21 16.04 WAIVER OF SUBROGATION 21 16.05 NOTICE OF CASUALTY 21      
ARTICLE SEVENTEEN - WAIVER OF CLAIMS AND INDEMNITY 22 17.01 WAIVER OF CLAIMS 22
17.02 INDEMNITY BY TENANT 22 17.03 WAIVER OF CONSEQUENTIAL DAMAGES 22      
ARTICLE EIGHTEEN - RULES AND REGULATIONS 22     ARTICLE NINETEEN - LANDLORD’S
RESERVED RIGHTS 22     ARTICLE TWENTY - ESTOPPEL CERTIFICATE 23 20.01 IN GENERAL
23 20.02 ENFORCEMENT 23       ARTICLE TWENTY-ONE - RELOCATION OF TENANT 23    
ARTICLE TWENTY-TWO - REAL ESTATE BROKERS 23     ARTICLE TWENTY- THREE -
MORTGAGEE PROTECTION 23 23.01 SUBORDINATION AND ATTORNMENT 23 23.02 MORTGAGEE
PROTECTION 24       ARTICLE TWENTY-FOUR - NOTICES 24     ARTICLE TWENTY-FIVE -
OFAC 24     ARTICLE TWENTY- SIX - MISCELLANEOUS 25 26.01 LATE CHARGES 25 26.02
NO JURY TRIAL; VENUE; JURISDICTION 25 26.03 DEFAULT UNDER OTHER LEASE 25 26.04
OPTION 25 26.05 TENANT AUTHORITY 25 26.06 ENTIRE AGREEMENT 25 26.07 MODIFICATION
OF LEASE FOR BENEFIT OF MORTGAGEE 25 26.08 EXCULPATION 26 26.09 ACCORD AND
SATISFACTION 26 26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING 26 26.11
BINDING EFFECT 26 26.12 CAPTIONS 26 26.13 TIME; APPLICABLE LAW; CONSTRUCTION 26
26.14 ABANDONMENT 26 26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES 26 26.16
SECURITY SYSTEM 26 26.17 NO LIGHT, AIR OR VIEW EASEMENTS 27 26.18 RECORDATION 27
26.19 SURVIVAL 27 26.20 RIDERS 27 26.21 DISCLOSURE REGARDING CERTIFIED ACCESS
SPECIALIST 27 26.22 UTILITY USAGE INFORMATION 27







ii

 

LEASE

 

ARTICLE ONE

BASIC LEASE PROVISIONS

1.01BASIC LEASE PROVISIONS

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

(1)PROJECT, BUILDING AND ADDRESS:

Project:

 

West Bernardo Business Park

16680-16772 West Bernardo Drive

San Diego, California 92127

Building:

16744-16772 West Bernardo Drive

San Diego, California 92127

(2)LANDLORD AND ADDRESS:

MCP SoCal Industrial – Bernardo, LLC,

a Delaware limited liability company

Notices to Landlord shall be addressed:

MCP SoCal Industrial – Bernardo, LLC

c/o CBRE

4900 Rivergrade Road, Suite A110

Irwindale, California 91706

Attention: Property Manager – West Bernardo Business Park

with copies to the following:

MCP SoCal Industrial – Bernardo, LLC

c/o CBRE

4900 Rivergrade Road, Suite A110

Irwindale, California 91706

Attention: Asset Manager - West Bernardo Business Park

and

MCP SoCal Industrial – Bernardo, LLC

c/o MetLife Real Estate

333 South Hope Street, Suite 3650

Los Angeles, CA 90071

Attention: Director, Equity Group

and

MCP SoCal Industrial – Bernardo, LLC

c/o MetLife Real Estate

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Associate General Counsel

(3)TENANT AND CURRENT ADDRESS:



(a) Name: Modular Medical, Inc. (b) State of [formation and type of entity]:
Nevada corporation (c) Federal Tax Identification Number: 87-0620495

 

Tenant shall promptly notify Landlord of any change in the foregoing items.

Notices to Tenant shall be addressed to Tenant at the Premises

(4)DATE OF LEASE:  as of January 10, 2020

(5)LEASE TERM: Thirty-nine (39) full calendar months

(6)COMMENCEMENT DATE: Sixty (60) days after the Delivery Date

(7)EXPIRATION DATE:  Thirty-nine (39) full calendar months after the
Commencement Date

1

 



(8)MONTHLY BASE RENT (initial monthly installment due upon Tenant’s execution):

 

Period from/to  Monthly  Month 1 – Month 12  $12,413.40  Month 13 – Month 24 
$12,785.80  Month 25 – Month 36  $13,169.38  Month 37 – Month 39  $13,564.46 

 

*Notwithstanding anything in the foregoing to the contrary, provided that a
Default (as defined in Section 11.01) by Tenant has not previously occurred,
Landlord agrees to forbear in the collection of and abate the Monthly Base Rent
due and payable for Month 2 of the Term, totaling not more than Twelve Thousand
Four Hundred Thirteen and 40/100 Dollars ($12,413.40) in the aggregate
(collectively, “Abated Rent”); provided, further, that in the event of a Default
by Tenant at any time during the Term, all previously Abated Rent shall be
immediately due and payable in full at that time without the necessity of
further notice or action by Landlord.

(9)RENT ADJUSTMENT DEPOSIT (initial monthly rate, until further notice):

$3,139.86 (initial monthly installment due upon Tenant’s execution)

 

(10)RENTABLE AREA OF THE PREMISES: 7,302 square feet

(11)RENTABLE AREA OF THE PROJECT: 72,202 square feet

(12)SECURITY DEPOSIT: One Hundred Thousand and 00/100 Dollars ($100,000.00),
subject to reduction pursuant to subsections (d) and (e) of Article Five

(13)SUITE NUMBER &/OR ADDRESS OF PREMISES: 16772 West Bernardo Drive

(14)TENANT’S SHARE: 10.11%

(15)TENANT’S USE OF PREMISES: General office, research and engineering for a
medical device company.

(16)PARKING SPACES: Twenty-four (24) unreserved parking spaces

(17)BROKERS:



Landlord’s Broker: Jones Lang LaSalle Brokerage, Inc.

Tenant’s Broker: Cushman & Wakefield

1.02ENUMERATION OF EXHIBITS & RIDER(S)

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

EXHIBIT APlan of Premises

EXHIBIT BWorkletter Agreement

EXHIBIT CSite Plan of Project

RIDER 1Commencement Date Agreement

RIDER 2Additional Provisions

1.03DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

AFFILIATE: Any Person (as defined below) which is currently owned or controlled
by, owns or controls, or is under common ownership or control with Tenant. For
purposes of this definition, the word “control,” as used above means, with
respect to a Person that is a corporation, the right to exercise, directly or
indirectly, more than sixty percent (60%) of the voting rights attributable to
the shares of the controlled corporation and, with respect to a Person that is
not a corporation, the possession, directly or indirectly, of the power at all
times to direct or cause the direction of the management and policies of the
controlled Person. The word Person means an individual, partnership, trust,
corporation, firm or other entity.

BUILDING: Each building in which the Premises is located, as specified in
Section 1.01.

COMMENCEMENT DATE: The date specified in Section 1.01 as the Commencement Date,
unless changed by operation of Article Two or Rider 2.

COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

2

 

DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T. & S.A. at its national headquarters as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).

EXPIRATION DATE: The date specified in Section 1.01 unless changed by operation
of Article Two.

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearm ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts. Hazardous
Material shall include by way of illustration, and without limiting the
generality of the foregoing, the following: (i) those substances included within
the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances” or “solid waste” under all present and future federal, state and
local laws (whether under common law, statute, rule, regulation or otherwise)
relating to the protection of human health or the environment, including
California Senate Bill 245 (Statutes of 1987, Chapter 1302), the Safe Drinking
Water and Toxic Enforcement Act of 1986 (commonly known as Proposition 65) and
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901 et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. Sections 1801, et seq., all as
heretofore and hereafter amended, or in any regulations promulgated pursuant to
said laws; (ii) those substances defined as “hazardous wastes” in Section 25117
of the California Health & Safety Code or as “hazardous substances” in Section
25316 of the California Health & Safety Code, or in any regulations promulgated
pursuant to said laws; (iii) those substances listed in the United States
Department of Transportation Table (49 CFR 172.101 and amendments thereto) or
designated by the Environmental Protection Agency (or any successor agency) as
hazardous substances (see, e.g., 40 CFR Part 302 and amendments thereto); (iv)
such other substances, materials and wastes which are or become regulated under
applicable local, state or federal law or by the United States government or
which are or become classified as hazardous or toxic under federal, state or
local laws or regulations, including California Health & Safety Code, Division
20, and Title 26 of the California Code of Regulations; and (v) any material,
waste or substance which contains petroleum, asbestos or polychlorinated
biphenyls, is designated as a “hazardous substance” pursuant to Section 311 of
the Clean Water Act of 1977, 33 U.S.C. Sections 1251, et seq. (33 U.S.C. §
1321), is listed pursuant to Section 307 of the Clean Water Act of 1977 (33
U.S.C. § 1317), or contains any flammable, explosive or radioactive material.

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

LAND: The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

MONTHLY BASE RENT: The monthly rent specified in Section 1.01.

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS: New Year’s Day, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day and other holidays recognized
by the Landlord and any janitorial or other unions servicing the Building in
accordance with their contracts.

3

 

OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, repair and replacement
of the Project, all buildings and parts thereof, as follows, with such
adjustments and exclusions as follow:

(a)          Subject to the Exclusions specifically set forth in Subsection (c)
below, Operating Expenses shall include the following, by way of illustration
only and not limitation: (1) all costs, expenses and disbursements, including
all charges of independent contractors, for all operation, services,
maintenance, repair and replacements (and if any replacements are classified as
capital costs, they shall be amortized as described in item (a)(6) below)
provided by Landlord pursuant to Section 6.01, Section 8.01 or any other
provision of the Lease, including all inspection contracts for the roof and roof
membrane, preventive maintenance contracts, maintenance contracts or service
contracts with respect to any of the foregoing; (2) all insurance premiums and
other costs (including deductibles), including the cost of rental insurance
(“Insurance Expenses”); (3) all license, permit and inspection fees; (4) all
costs of water, sewer, or other utility or service which Landlord provides (and
which Tenant does not itself provide or directly contract for and which is not
separately metered or sub-metered to Tenant); (5) all costs of changing power,
telephone or utility providers for the Building or Project; (6) all costs of
capital improvements made or capital assets acquired for the Building or Project
that are intended to comply with Laws, reduce or control Operating Expenses or
are reasonably necessary for the health or safety of the occupants of the
Project or needed to operate and/or maintain or repair the Property, Building
Common Area and/or the Site at substantially the same levels in quality as prior
to such improvement, all of which capital costs, and all capital costs
recoverable pursuant to item (a)(1) above, shall be amortized on a straight-line
basis over the useful life of such improvements, together with interest at a
rate of the lesser of ten percent (10%) or the maximum rate permitted by law, on
the unamortized balance; (7) all dues, assessments and other expenses pursuant
to any covenants, conditions and restrictions, or any reciprocal easements, or
any owner’s association now or hereafter affecting the Project; (8) all costs
and expenses related to Landlord’s retention of consultants in connection with
the routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, retention of consultants in connection with the clean-up of
Hazardous Material, and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project;
(9) all costs and fees incurred by Landlord in connection with the management
and operation of this Lease and the Project, including the cost of those
services which are customarily performed by a property management services
company; (10) all wages, salaries, payroll taxes, fringe benefits and other
labor costs, including the cost of workers’ compensation and disability
insurance in connection with any of the foregoing; (11) all supplies, materials,
equipment and tools in connection with any of the foregoing; (12) all fees or
other charges incurred in connection with voluntary or involuntary membership in
any energy conservation, air quality, environmental, traffic management or
similar organization; (13) costs and expenses of repairs, resurfacing,
repairing, maintenance, painting, lighting and similar items, including
appropriate reserves; and (14) Taxes. If any Operating Expense, though paid in
one year, relates to more than one calendar year, at the option of Landlord such
expense may be proportionately allocated among such related calendar years.

(b)          Operating Expenses shall be adjusted as described in this
Subsection. In the event the Project (or any building thereof) is not 95%
occupied during all of any Adjustment Year, or any tenant provides itself (or
contracts directly for) a service of a type which Landlord would supply under
the Lease and which costs would be included in Operating Expenses if paid or
incurred by Landlord, or any such tenant is separately metered or sub-metered
for such service, or any tenant pays directly to a third party or directly
reimburses Landlord for an item of Operating Expenses (for example, paying Taxes
directly to the taxing authority or reimbursing Landlord directly for Taxes),
then Operating Expenses for such Adjustment Year shall be increased, employing
sound management practices, to equal the amount of Operating Expenses that would
have been paid or incurred by Landlord had the Project and buildings been 95%
occupied during the entire Adjustment Year and had such service been provided
without separate metering or sub-metering or had such direct payment or
reimbursement not been made, and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such Adjustment Year; provided,
however, that such adjustment shall fairly allocate variable Operating Expenses
so that Landlord does not, as a result of such adjustment, receive
reimbursements from tenants in excess of its expenditures. If Tenant pays or
directly reimburses Landlord for such category of Operating Expense, such
category of Operating Expense shall be excluded from the determination of
Operating Expenses for the purposes of this Lease.

(c)          Operating Expenses shall not include the following (“Exclusions”):
(1) costs of alterations solely attributable to space to be occupied by Tenant
or other new or existing tenants of the Project; (2) depreciation charges; (3)
interest and principal payments on loans (except for interest on the unamortized
balance of capital expenditures or improvements which Landlord is allowed to
include in Operating Expenses as provided above); (4) ground rental payments;
(5) real estate brokerage and leasing commissions; (6) advertising and marketing
expenses; (7) repairs to the extent reimbursed by net proceeds of insurance or
net payments by third parties; (8) expenses incurred in negotiating leases of
other tenants in the Project or enforcing lease obligations of other tenants in
the Project; and (9) replacement of or structural repairs to: (a) the roof, (b)
the exterior walls, (c) foundation or other structural elements (if any) of the
Building; and (10) wages and benefits of employees who do not devote
substantially all of their time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project.

PREMISES: The space located in the Building at the Suite Number listed in
Section 1.01 and depicted on Exhibit A attached hereto.

PROJECT or PROPERTY: As of the date hereof, the Project is known as West
Bernardo Business Park and consists of (a) those buildings (including the
Building) whose general location is shown on the Site Plan of the Project
attached as Exhibit C, located in San Diego, California, (b) associated
vehicular and parking areas, landscaping and improvements; (c) the Land on which
the foregoing are located and any associated interests in real property; (d) the
personal property, fixtures, machinery, equipment, systems and apparatus located
in or used in conjunction with any of the foregoing. The Project may also be
referred to as the Property. Landlord reserves the right from time to time to
add or remove buildings, areas and improvements to or from the Project. In the
event of any such addition or removal which affects Rentable Area of the
Project, Landlord shall make a corresponding recalculation and adjustment of any
affected Rentable Area and Tenant’s Share.

4

 

REAL PROPERTY: The Property excluding any personal property.

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and beginning of each Adjustment Year or with
Landlord’s Statement (defined in Article Four), Landlord may estimate and notify
Tenant in writing of its estimate of Operating Expenses. The Rent Adjustment
Deposit is applicable at the beginning of the Term and until further notice
shall be the amount, if any, specified in Section 1.01. Nothing contained herein
shall be construed to limit the right of Landlord from time to time during any
calendar year to revise its estimate of Operating Expenses and to notify Tenant
in writing thereof and of revision by prospective adjustments in Tenant’s Rent
Adjustment Deposit payable over the remainder of such year. The last estimate by
Landlord shall remain in effect as the applicable Rent Adjustment Deposit unless
and until Landlord notifies Tenant in writing of a change.

RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in Section
1.01, which represents the sum of the rentable area of all space intended for
occupancy in the Building and which is subject to the provisions of Section
2.04.

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in Section
1.01, subject to the provisions of Section 2.04.

RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in Section
1.01, which represents the sum of the rentable area of all space intended for
occupancy in the Project.

SECURITY DEPOSIT: The funds specified in Section 1.01, if any, deposited by
Tenant with Landlord as security for Tenant’s performance of its obligations
under this Lease.

SUBSTANTIALLY COMPLETE or SUBSTANTIAL COMPLETION: The completion of the Landlord
Work or Tenant Work, as the case may be, except for minor insubstantial details
of construction, decoration or mechanical adjustments which remain to be done.

TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.

TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations.

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).

TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:

(i)special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Rider 2);

(ii)Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;

(iii)failure to approve and pay for such work as Landlord undertakes to complete
at Tenant’s expense;

(iv)the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or

(v)failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.

TENANT PARTIES: As defined in Section 7.01.

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2.

5

 

TENANT’S SHARE: Shall mean the percentage specified in Section 1.01 which
represents the ratio of the Rentable Area of the Premises to the Rentable Area
of the Project, subject to the provisions of Section 2.04.

TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

WORKLETTER: The agreement regarding the manner of completion of Landlord Work,
if any, and Tenant Work, if any, set forth on Exhibit B hereto.

ARTICLE TWO

PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

2.01LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

2.02TERM

The Commencement Date shall be the date specified in Section 1.01 as the
Commencement Date.

2.03INTENTIONALLY DELETED

2.04AREA OF PREMISES



Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building and the Rentable Area of the
Project as set forth in Article One are controlling, and are not subject to
revision after the date of this Lease, except as otherwise provided herein. In
the event that the demising walls of the Premises are to be built or modified
after the date of execution of the Lease (either upon Tenant’s initial occupancy
or any subsequent change in the Premises pursuant to other provisions of this
Lease), then when such demising walls are substantially complete, Landlord shall
have the right to verify or correct such square footage and accordingly adjust
other amounts hereunder based upon such square footage.

2.05CONDITION OF PREMISES

Tenant accepts the Premises in its AS-IS condition, without any express or
implied representations or warranties of any kind by Landlord, its brokers,
manager or agents, or the employees of any of them regarding the Premises.
Landlord shall not have any obligation to construct or install any tenant
improvements or alterations or to pay for any such construction or installation
in any portion of the Premises, except as expressly set forth in Exhibit B
attached hereto.

2.06COMMON AREAS & PARKING

(a)           Right to Use Common Areas.  Tenant shall have the non-exclusive
right, in common with others, to the use of any common entrances, ramps, drives
and similar access and serviceways and other Common Areas in the Project. The
rights of Tenant hereunder in and to the Common Areas shall at all times be
subject to the rights of Landlord and other tenants and owners in the Project
who use the same in common with Tenant, and it shall be the duty of Tenant to
keep all the Common Areas free and clear of any obstructions created or
permitted by Tenant or resulting from Tenant’s operations. Tenant shall not use
the Common Areas or common facilities of the Building or the Project, including
the Building’s electrical room, parking lot or trash enclosures, for storage
purposes. Nothing herein shall affect the right of Landlord at any time to
remove any persons not authorized to use the Common Areas or common facilities
from such areas or facilities or to prevent their use by unauthorized persons.

(b)           Changes in Common Areas.  Landlord reserves the right, at any time
and from time to time to (1) make alterations in or additions to the Common
Areas or common facilities of the Project, including constructing new buildings
or changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (2) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (3) close temporarily any
of the Common Areas or common facilities of the Project for maintenance
purposes, and (4) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that reasonable access to the Premises and parking at or near
the Project remains available.

(c)           Parking.  During the Term, Tenant (and its employees) shall be
permitted, without a parking charge except as provided below, to park up to the
number of passenger vehicles set forth in (or determined in accordance with any
formula, if any, set forth in) Section 1.01, on an unreserved basis, in the
common parking areas as designated by Landlord from time to time for use by
occupants of the Building. Tenant acknowledges and agrees that the parking
spaces in the Project’s parking facility may include a mixture of spaces for
compact vehicles as well as full-size passenger automobiles, and that Tenant
shall not use parking spaces for vehicles larger than the striped size of the
parking spaces. Tenant agrees to comply with those parking regulations and rules
which Landlord establishes from time to time (which may include Landlord’s
designation of reserved spaces and the requirement that vehicles bear a
permanently affixed sticker) and, in the event a surcharge or regulatory fee may
be imposed by any governmental authority with reference to parking, Tenant shall
pay, per vehicle, to Landlord in advance (monthly or on such other basis as may
be imposed by the governmental authority) such surcharge or fee as additional
rent under this Lease. Tenant agrees that no vehicles belonging to, or subject
to the control of Tenant or its employees, shall be “stored” in the parking area
or parked overnight. If any vehicle is using the parking or loading areas
contrary to any provision of this Section, Landlord shall have the right, in
addition to all other rights and remedies of Landlord under this Lease, to
remove or tow away the vehicle without prior notice to Tenant, and the cost
thereof shall be paid to Landlord within ten (10) days after notice from
Landlord to Tenant.

6

 

ARTICLE THREE

RENT

Tenant agrees to pay to Landlord at the first office specified in Section 1.01,
or to such other persons, or at such other places designated by Landlord,
without any prior demand therefor in immediately available funds and without any
deduction or offset whatsoever, Rent, including Monthly Base Rent and Rent
Adjustments in accordance with Article Four, during the Term. Monthly Base Rent
shall be paid monthly in advance on the first day of each month of the Term,
except that the first installment of Monthly Base Rent shall be paid by Tenant
to Landlord concurrently with execution of this Lease. Monthly Base Rent shall
be prorated for partial months within the Term. Unpaid Rent shall bear interest
at the Default Rate from the date due until paid. Tenant’s covenant to pay Rent
shall be independent of every other covenant in this Lease.

ARTICLE FOUR

OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

4.01RENT ADJUSTMENTS

Tenant shall pay to Landlord Rent Adjustments, including Rent Adjustment
Deposits, with respect to each Adjustment Year as follows:

(1) The Rent Adjustment Deposit representing Tenant’s Share of Operating
Expenses for the applicable Adjustment Year monthly in advance during the Term
at the same time and manner as for payment of Monthly Base Rent, including
advance payment of the first installment of the Rent Adjustment Deposit upon
execution and delivery of this Lease; and

(2) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.02. Rent Adjustments due from Tenant to Landlord for
any Adjustment Year shall be Tenant’s Share of Operating Expenses for such year.

4.02STATEMENT OF LANDLORD

Within one hundred twenty (120) days after the end of each Adjustment Year
within the Term, or as soon thereafter as reasonably possible, Landlord will
furnish Tenant a statement (“Landlord’s Statement”) showing the following:

(1) Operating Expenses for the last Adjustment Year;

(2) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and

(3) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this Section
4.02. Landlord’s failure to deliver Landlord’s Statement or to compute the
amount of the Rent Adjustments shall not constitute a waiver by Landlord of its
right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.

4.03BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within sixty (60) days of Tenant’s receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord’s Statement shall be considered final and accepted by Tenant. Any
amount due to the Landlord as shown on Landlord’s Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.

7

 

4.04TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant; (d)
resulting from Landlord Work, Tenant Work or Tenant Alterations to the Premises,
whether title thereto is in Landlord or Tenant; or (e) upon this transaction.
Taxes paid by Tenant pursuant to this Section 4.04 shall not be included in any
computation of Taxes as part of Operating Expenses.

ARTICLE FIVE

SECURITY DEPOSIT

(a)           Tenant shall pay Landlord, concurrently with execution of this
Lease, in immediately available funds the amount of the Security Deposit
specified in Section 1.01 as security (“Security”) for the full and faithful
performance by Tenant of each and every term, provision, covenant, and condition
of this Lease. If Tenant fails timely to perform any of the terms, provisions,
covenants and conditions of this Lease or any other document executed by Tenant
in connection with this Lease, including, but not limited to, the payment of any
Rent or the repair of damage to the Premises caused by Tenant (excluding normal
wear and tear) then Landlord may use, apply, or retain the whole or any part of
the Security for the payment of any such Rent not paid when due, for the cost of
repairing such damage, for the cost of cleaning the Premises, for the payment of
any other sum which Landlord may expend or may be required to expend by reason
of Tenant’s failure to perform, and otherwise for compensation of Landlord for
any other loss or damage to Landlord occasioned by Tenant’s failure to perform,
including, but not limited to, any loss of future Rent and any damage or
deficiency in the reletting of the Premises (whether such loss, damages or
deficiency accrue before or after summary proceedings or other reentry by
Landlord) and the amount of the unpaid past Rent, future Rent loss, and all
other losses, costs and damages, that Landlord would be entitled to recover if
Landlord were to pursue recovery under Section 11.02(b) or (c) of this Lease. If
Landlord so uses, applies or retains all or part of the Security, Tenant shall
within five (5) business days after demand pay or deliver to Landlord in
immediately available funds the sum necessary to replace the amount used,
applied or retained, except as specified in (d) below. If Tenant shall fully and
faithfully comply with all of Tenant’s terms, provisions, covenants and
conditions of this Lease, the Security (except any amount retained for
application by Landlord as provided herein) shall be returned or paid over to
Tenant no later than sixty (60) days after the latest of: (i) the Termination
Date; (ii) the removal of Tenant from the Premises; (iii) the surrender of the
Premises by Tenant to Landlord in accordance with this Lease; or (iv) the date
Rent Adjustments owed pursuant to this Lease have been computed by Landlord and
paid by Tenant. Provided, however, in no event shall any such return be
construed as an admission by Landlord that Tenant has performed all of its
obligations hereunder.

(b)           The Security shall not be deemed an advance rent deposit or an
advance payment of any kind, or a measure of Landlord’s damages with respect to
Tenant’s failure to perform, nor shall any action or inaction of Landlord with
respect to it be a waiver of, or bar or defense to, enforcement of any right or
remedy of Landlord. Landlord shall not be required to keep the Security separate
from its general funds and shall not have any fiduciary or other duties
concerning the Security except as set forth in this Section. Tenant shall not be
entitled to any interest on the Security. In the event of any sale, lease or
transfer of Landlord’s interest in the Building, Landlord shall have the right
to transfer the Security, or balance thereof, to the vendee, transferee or
lessee and any such transfer shall release Landlord from all liability for the
return of the Security. Tenant thereafter shall look solely to such vendee,
transferee or lessee for the return or payment of the Security. Tenant shall not
assign or encumber or attempt to assign or encumber the Security or any interest
in it and Landlord shall not be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance, and regardless of one or more
assignments of this Lease, Landlord may return the Security to the original
Tenant without liability to any assignee. Tenant hereby waives any and all
rights of Tenant under the provisions of Section 1950.7 of the California Civil
Code or other Law, now or hereafter enacted, regarding security deposits.

(c)           If Tenant fails timely to perform any obligation under this
Article Five, such breach shall constitute a Default by Tenant under this Lease
without any right to or requirement of any further notice or cure period under
any other Article of this Lease, except such notice and cure period expressly
provided under this Article Five.

(d)           Notwithstanding anything to the contrary contained herein,
Landlord agrees that the Security pursuant to this Section shall be reduced as
follows (each, a “Reduction”): (i) by an amount equal to Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) (the “First Reduction”) as of the commencement
of the twenty-fifth (25th) full calendar month of the Term, which amount
Landlord shall credit against Monthly Base Rent due for the twenty-fifth (25th)
full calendar month of the Term and a portion of the twenty-sixth (26th) full
calendar month of the Term, and (ii) by an amount equal to Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) (the “Second Reduction”) as of the commencement
of the thirty-seventh (37th) full calendar month of the Term, which amount
Landlord shall credit against Monthly Base Rent due for the thirty-seventh
(37th) full calendar month of the Term and a portion of the thirty-eighth (38th)
full calendar month of the Term. Each Reduction is expressly subject to the
following: (i) Landlord shall have received thirty (30) days prior written
notice from Tenant requesting the Reduction, (ii) prior to the date on which the
Reduction is to be granted, there has occurred no Default on the part of Tenant,
and in the event such a Default has occurred, the right to the Reduction is
waived (irrespective of whether such Default is subsequently cured); and (iii)
on the date on which the Reduction is to be granted there exists no act or
omission on the part of Tenant which, with the passage of time or the giving of
notice or both, would constitute a Default on the part of Tenant, in which event
the right to the Reduction is waived unless and until such violation is timely
cured. If Tenant is not entitled to the First Reduction due to Tenant’s failure
to satisfy one of the foregoing conditions, then Tenant shall not be entitled to
the Second Reduction.

8

 

(e)           Subject to the remaining terms of this subsection (e), and
provided (i) Tenant has timely paid all Rent due under this Lease during the
twelve (12) month period immediately preceding the effective date of any
reduction of the Security, and (ii) Tenant’s Financial Information (defined
below) reflects, to Landlord’s satisfaction, an infusion of additional equity
capital in Tenant in an amount of not less than $10,000,000.00, Tenant shall
have the right to reduce the amount of the Security so that the new Security
amount will be Twenty-five Thousand and 00/100 Dollars ($25,000.00) (in which
event, the terms of subsection (d) above shall no longer apply). Notwithstanding
anything to the contrary contained herein, if Tenant has been in Default under
this Lease at any time prior to the effective date of any reduction of the
Security Deposit and Tenant has failed to cure such default within any
applicable cure period, then Tenant shall have no further right to reduce the
amount of the Security as described in this subsection (e) or as described in
subsection (d). If Tenant is entitled to a reduction in the Security, Tenant
shall provide Landlord with written notice requesting that the Security be
reduced as provided above (the “Reduction Notice”). Concurrent with Tenant’s
delivery of the Reduction Notice, Tenant shall deliver to Landlord for review
either, at Tenant’s election, (i) Tenant’s financial statements prepared in
accordance with generally accepted accounting principles and audited by a
nationally recognized public accounting firm acceptable to Landlord, and any
other financial information requested by Landlord (“Tenant’s Financial
Information”), or (ii) Tenant’s most recent form 8-K filings with the U.S.
Securities and Exchange Commission. If Tenant provides Landlord with a Reduction
Notice, and Tenant is entitled to reduce the Security as provided herein,
Landlord shall refund the applicable portion of the Security to Tenant within
forty-five (45) days after Landlord’s receipt of the Reduction Notice.

ARTICLE SIX

UTILITIES & SERVICES

6.01LANDLORD’S GENERAL SERVICES

(a)           Landlord shall provide services and maintenance only as expressly
provided in this Section 6.01 and Article Eight below.

(b)           Landlord shall provide water through Landlord’s existing water
pipes and permit Tenant to connect to Landlord’s existing water and sewer pipes
as provided in Section 6.02(b) below for the purpose of providing such utilities
to the Premises. Landlord shall not be obligated to provide any chilled water,
tempered water or water heater, nor shall Landlord be obligated to provide any
restroom facility or plumbing above the slab.

(c)           Landlord shall provide electricity to Landlord’s existing main
electrical panel and permit Tenant to connect to such panel for the purpose of
providing such utility to the Premises as provided in Section 6.02(b) below.

(d)           Landlord shall permit Tenant to connect to Landlord’s existing
main telephone panel for the purpose of providing such utility to the Premises
as provided in Sections 6.02(b) and 6.03 below.

6.02TENANT TO OBTAIN & PAY DIRECTLY

(a)           Tenant shall be responsible for and shall pay promptly all charges
for janitorial service and all utilities (except as provided in Sections 6.02(b)
and (c)), materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services, subject
to all other provisions of this Lease. If a particular utility is provided only
to a master meter for the Building and Tenant cannot obtain and pay for such
utility directly with the utility, then such utility shall be separately metered
or submetered to the Premises.

(b)           All connections to Landlord’s existing electrical, water, sewer
and telephone systems contemplated by Section 6.01 shall be subject to all other
provisions of this Lease, including Landlord’s prior written approval, in
Landlord’s sole discretion, of all relevant factors, including allocation of
available capacity of each system, the extent to which the system is safely
capable for the desired connection, and other provisions of Article Nine. Tenant
shall make, operate, maintain and repair, at its sole cost and expense, all
connections, to or of any electrical panel, breaker, feeder, wiring, conduits,
transformer, plumbing and any additional equipment necessary to connect Tenant’s
facilities to any Building Systems. Tenant’s use of electric current shall at no
time exceed the capacity of the wiring, feeders and risers providing electric
current to the Premises or the Building. The consent of Landlord to the
installation of electric equipment shall not relieve Tenant from the obligation
to limit usage of electricity to no more than such capacity.

(c)           Without limiting the generality of the foregoing, Tenant, at
Tenant’s sole cost and expense, shall provide, install, operate, maintain,
repair and replace meters (or if direct connection to the utility for the
Premises exclusively is not available, then separate submeter(s)) for Tenant’s
consumption of electricity (and upon Landlord’s request, for water and any other
utility which Landlord permits Tenant to use). For any utility provided to the
Premises through a master meter to the Building and separately submetered to
Tenant, Tenant shall pay Landlord within ten (10) days after receipt of a
statement for all costs of such electricity (and water or other utility which is
separately submetered) used by or furnished to Tenant, as shown by such
submeter(s). For any billing period which will not be completed and billed
before the Lease terminates, Landlord may bill Tenant in advance on an estimated
basis, subject to subsequent adjustment for any further amount due from Tenant
or credit/refund due from Landlord when the final submeter readings are done.
Tenant’s obligation to pay such amounts survives the expiration or termination
of this Lease. Tenant shall cause all submeters installed by Tenant for any
purpose, whether for electricity, water or other utility to be tested and
certified prior to Tenant’s occupancy of the Premises and thereafter at least
annually by a State of California certified testing company, at Tenant’s sole
cost and expense.

6.03TELEPHONE SERVICES



All telephone and communication connections which Tenant may desire outside the
Premises and the contractors performing work in connection therewith shall be
subject to Landlord’s prior written approval, in Landlord’s sole discretion. As
to any such connections or work outside the Premises requiring Landlord’s
approval, Landlord reserves the right to designate and control the entity or
entities providing telephone or other communication cable installation, removal,
repair and maintenance outside the Premises and to restrict and control access
to telephone cabinets or panels. Tenant shall be responsible for and shall pay
all costs incurred in connection with the installation and maintenance of
telephone and communication wiring in the Premises, including any hook-up,
access and maintenance fees related to the installation of such in the Premises;
and there shall be included in Operating Expenses for the Building all
installation, removal, hook-up or maintenance costs incurred by Landlord in
connection with telephone and communication wiring serving the Building which
are not allocable to any individual users of such service but are allocable to
the Building generally. If Tenant fails to maintain all telephone and
communication wiring in the Premises and such failure affects or interferes with
the operation or maintenance of any other telephone communication wiring serving
the Building, Landlord or any vendor hired by Landlord may enter into and upon
the Premises forthwith and perform such work as Landlord deems necessary in
order to eliminate any such interference (and Landlord may recover from Tenant
all of Landlord’s costs in connection therewith). No later than the Termination
Date, Tenant agrees to remove all telephone communication wiring installed by
Tenant for and during Tenant’s occupancy that Landlord requests Tenant to
remove.

9

 

6.04FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

To the extent that any equipment or machinery furnished or maintained by
Landlord is used in the delivery of utilities to Tenant pursuant to Sections
6.01 or 6.02 and breaks down or ceases to function properly, Landlord shall use
reasonable diligence to repair same promptly. In the event of any failure,
stoppage or interruption of, or change in, any utilities or services supplied by
Landlord which are not directly obtained by Tenant, Landlord shall use
reasonable diligence to have service promptly resumed. In either event covered
by the preceding two sentences, if the cause of any such failure, stoppage or
interruption of, or change in, utilities or services is within the control of a
public utility, other public or quasi-public entity, or utility provider,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary, in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause, including changes in service
provider or Landlord’s compliance with any voluntary or similar governmental or
business guidelines now or hereafter published or any requirements now or
hereafter established by any governmental agency, board or bureau having
jurisdiction over the operation of the Project: (a) Landlord shall not be liable
for, and Tenant shall not be entitled to, any abatement or reduction of Rent;
(b) no such failure, stoppage, or interruption of any such utility or service
shall constitute an eviction of Tenant or relieve Tenant of the obligation to
perform any covenant or agreement of this Lease to be performed by Tenant; and
(c) Landlord shall not be in breach of this Lease nor be liable to Tenant for
damages or otherwise.

6.05SIGNAGE

Tenant shall not install any signage within the Project, the Building or the
Premises (if visible from the exterior of the Premises) without obtaining the
prior written approval of Landlord (which approval shall not be unreasonably
withheld or delayed), and Tenant shall be responsible for procurement,
installation, maintenance and removal of any such signage installed by Tenant,
and all costs in connection therewith. Tenant, at its sole cost and expense,
shall be responsible for obtaining all necessary approvals and/or permits with
respect to all of its signage, and for causing any such signage to at all times
comply with Landlord’s current Project signage criteria, with any master
associations, declaration or covenants, conditions and restrictions which apply
to the Project and with all Laws.

 

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

7.01POSSESSION AND USE OF PREMISES

(a)           Tenant shall occupy and use the Premises only for the uses
specified in Section 1.01 to conduct Tenant’s business. Tenant shall not occupy
or use the Premises (or permit the use or occupancy of the Premises) for any
purpose or in any manner which: (1) is unlawful or in violation of any Law or
Environmental Law; (2) may be dangerous to persons or property or which may
increase the cost of, or invalidate, any policy of insurance carried on the
Building or covering its operations; (3) is contrary to or prohibited by the
terms and conditions of this Lease or the rules and regulations as provided in
Article Eighteen; (4) contrary to or prohibited by the articles, bylaws or rules
of any owner’s association affecting the Project; (5) would interfere with the
rights of other tenants or would tend to create or continue a nuisance; (6)
would constitute any waste in or upon the Premises or Project; or (7) includes
maintaining, servicing, repairing, fueling or refueling any truck or vehicle of
any kind on the Premises or the Project, except as may be required to replace
propane tanks mounted on any propane-powered forklifts. Without limiting the
generality of the foregoing, Tenant shall not bring upon the Premises or any
portion of the Project or use the Premises or permit the Premises or any portion
thereof to be used for the growing, manufacturing, administration, distribution
(including without limitation, any retail sales), possession, use or consumption
of any cannabis, marijuana or cannabinoid product or compound, regardless of the
legality or illegality of the same.

(b)           Landlord and Tenant acknowledge that the Americans With
Disabilities Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the “ADA”)
establish requirements for business operations, accessibility and barrier
removal, and that such requirements may or may not apply to the Premises, the
Building and the Project depending on, among other things: (1) whether Tenant’s
business is deemed a “public accommodation” or “commercial facility”, (2)
whether such requirements are “readily achievable”, and (3) whether a given
alteration affects a “primary function area” or triggers “path of travel”
requirements. The parties hereby agree that: (a) Landlord shall be responsible
for ADA Title III compliance in the Common Areas, except as provided below, (b)
Tenant shall be responsible for ADA Title III compliance in the Premises,
including any leasehold improvements or other work to be performed in the
Premises under or in connection with this Lease, (c) Landlord may perform, or
require that Tenant perform, and Tenant shall be responsible for the cost of,
ADA Title III “path of travel” requirements triggered by Tenant Additions in the
Premises, and (d) Landlord may perform, or require Tenant to perform, and Tenant
shall be responsible for the cost of, ADA Title III compliance in the Common
Areas necessitated by the Building being deemed to be a “public accommodation”
instead of a “commercial facility” as a result of Tenant’s use of the Premises.
Tenant shall be solely responsible for requirements under Title I of the ADA
relating to Tenant’s employees.

10

 

(c)           Landlord and Tenant agree to cooperate and use commercially
reasonable efforts to participate in traffic management programs generally
applicable to businesses located in or about the area and Tenant shall encourage
and support van and car pooling by, and staggered and flexible working hours
for, its office workers and service employees to the extent reasonably permitted
by the requirements of Tenant’s business. Neither this Section or any other
provision of this Lease is intended to or shall create any rights or benefits in
any other person, firm, company, governmental entity or the public.

(d)           Tenant agrees to cooperate with Landlord and to comply with any
and all guidelines or controls concerning energy management imposed upon
Landlord by federal or state governmental organizations or by any energy
conservation association to which Landlord is a party or which is applicable to
the Building.

7.02HAZARDOUS MATERIAL

(a)           Tenant shall not use, generate, manufacture, produce, store,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material or allow any “Tenant Parties” (defined below) to do so.
For purposes of this Lease, “Tenant Parties” shall mean all occupants or users
of the Premises permitted or suffered by Tenant, or the employees, servants,
agents, contractors, customers or invitees of Tenant or of any such occupants or
users. The foregoing covenant shall not extend to insignificant amounts of
substances typically found or used in general office applications so long as
(i) such substances are maintained only in such quantities as are reasonably
necessary for Tenant’s operations in the Premises, (ii) such substances are used
strictly in accordance with the manufacturers’ instructions therefor and all
applicable laws, (iii) such substances are not disposed of in or about the
Building or the Project in a manner which would constitute a release or
discharge thereof, and (iv) all such substances are removed from the Building
and the Project by Tenant upon the expiration or earlier termination of this
Lease. Tenant shall, within thirty (30) days after demand therefor, provide to
Landlord a written list identifying any Hazardous Material then maintained by
Tenant in the Building, the use of each such Hazardous Material so maintained by
Tenant together with written certification by Tenant stating, in substance, that
neither Tenant nor any person for whom Tenant is responsible has released or
discharged any Hazardous Material in or about the Building or the Project.
Landlord’s right of entry pursuant to Section 7.03 of this Lease shall include
the right to enter and inspect the Premises for violations of Tenant’s covenants
herein.

(b)           To the extent permitted by Law, Tenant hereby indemnifies, and
agrees to protect, defend and hold the Indemnitees harmless, against any and all
actions, claims, demands, liability, costs and expenses, including attorneys’
fees and expenses for the defense thereof, arising out of any and all of (i) the
introduction into the Project by Tenant or any Tenant Parties of any Hazardous
Material, (ii) the usage by Tenant or Tenant Parties of Hazardous Material in or
about the Project, (iii) the discharge or release in or about the Project by
Tenant or Tenant Parties of any Hazardous Material, (iv) any injury to or death
of persons or damage to or destruction of property resulting from the use by
Tenant or Tenant Parties of Hazardous Material in or about the Project, and
(v) any failure of Tenant or Tenant Parties to observe the covenants of this
Section 7.02. In case of any action or proceeding brought against the
Indemnitees by reason of any such claim, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel chosen by Landlord, in
Landlord’s sole discretion. Landlord reserves the right to settle, compromise or
dispose of any and all actions, claims and demands related to the foregoing
indemnity.

(c)           Tenant acknowledges that the sewer piping at the Project is made
of ABS plastic. Accordingly, without Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion, only ordinary domestic
sewage is permitted to be put into the drains at the Premises. UNDER NO
CIRCUMSTANCES SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN
SOLVENTS TO CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If
Tenant desires to put any substances other than ordinary domestic sewage into
the drains, it shall first submit to Landlord a complete description of each
such substance, including its chemical composition, and a sample of such
substance suitable for laboratory testing. Landlord shall promptly determine
whether or not the substance can be deposited into the drains and its
determination shall be absolutely binding on Tenant. Upon demand, Tenant shall
reimburse Landlord for expenses incurred by Landlord in making such
determination. If any substances not so approved hereunder are deposited in the
drains in Tenant’s Premises, Tenant shall be liable to Landlord for all damages
resulting therefrom, including but not limited to all costs and expenses
incurred by Landlord in repairing or replacing the piping so damaged.

(d)           Upon any violation of any of the foregoing covenants, in addition
to all remedies available to a landlord against the defaulting tenant, including
but not limited to those set forth in Article Eleven of this Lease, Tenant
expressly agrees that upon any such violation Landlord may, at its option
(i) immediately terminate this Lease by giving written notice to Tenant of such
termination, or (ii) continue this Lease in effect until compliance by Tenant
with its clean-up and removal covenant (notwithstanding the expiration of the
Term). No action by Landlord hereunder shall impair the obligations of Tenant
pursuant to this Section 7.02.

7.03LANDLORD ACCESS TO PREMISES; APPROVALS

(a)           Tenant shall permit Landlord to erect, use and maintain pipes,
ducts, wiring and conduits in and through the Premises, so long as Tenant’s use,
layout or design of the Premises is not materially affected or altered. Landlord
or Landlord’s agents shall have the right to enter upon the Premises in the
event of an emergency, or to inspect the Premises, to perform janitorial and
other services (if any), to conduct safety and other testing in the Premises and
to make such repairs, alterations, improvements or additions to the Premises or
the Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services (if any) shall be performed after normal business hours. Any entry or
work by Landlord may be during normal business hours and Landlord may use
reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s occupancy of the Premises.

(b)           If Tenant shall not be personally present to permit an entry into
the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord’s agents), after attempting to notify Tenant
(unless Landlord believes an emergency situation exists), may enter the Premises
without rendering Landlord or its agents liable therefor, and without relieving
Tenant of any obligations under this Lease.

11

 

(c)           Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.03 (c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

(d)           Landlord may do any of the foregoing, or undertake any of the
inspection or work described in the preceding paragraphs without such action
constituting an actual or constructive eviction of Tenant, in whole or in part,
or giving rise to an abatement of Rent by reason of loss or interruption of
business of the Tenant, or otherwise.

(e)           The review, approval or consent of Landlord with respect to any
item required or permitted under this Lease is for Landlord’s own protection
only, and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

(f)           Advance notice shall not be required for entry to perform routine
janitorial and cleaning services or for entry in the event of an emergency or
urgent situation, as reasonably determined by Landlord, but any other entry or
work by Landlord shall be upon at least one (1) business day prior written
notice to Tenant, which written notice may include notices e-mailed to Tenant’s
on-site manager at the Premises. If Tenant shall not be personally present to
permit an entry into the Premises when for any reason an entry therein shall be
necessary or permissible, Landlord (or Landlord’s agents), after attempting to
notify Tenant (unless Landlord believes an emergency situation exists) as set
forth in this Paragraph, may enter the Premises without rendering Landlord or
its agents liable therefor, and without relieving Tenant of any obligations
under this Lease.

7.04QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.

ARTICLE EIGHT

MAINTENANCE

8.01LANDLORD’S MAINTENANCE

(a)           Subject to Article Fourteen and Section 8.02, Landlord shall
maintain in good condition the following: (1) structural portions of the
Building; (2) roof (excluding skylights); (3) bearing and exterior walls
(excluding interior side of walls, all glass and exterior doors which face or
open into any space occupied by Tenant or other tenants); (4) foundation; (5)
under-slab standard sewer and plumbing system of the Building; (6) standard
feeder lines for electricity and other utilities to the main panels to which
Tenant may connect (as described in Article Six), except for any parts of such
lines and facilities which are owned and/or maintained by the respective
utility; (7) fire sprinkler system and any fire detection/warning; and (8) the
Building’s standard heating, ventilating and air conditioning system. Landlord
reserves the right to perform or to enter into contracts (“Service Contracts”)
for regularly scheduled inspections, maintenance and service for the following:
(i) pest control and/or extermination; and (ii) for equipment and improvements,
whether serving any Common Areas or serving or located in the Premises (except
for any special, non-standard equipment installed at Tenant’s sole cost and
which Tenant has the right to remove upon expiration of the Term): heating,
ventilating and air conditioning systems and equipment; roof and roof membrane;
sprinkler system and any fire detection/warning system; and other systems,
equipment or improvements. Landlord shall not be required to make any repair
under this Section 8.01 to the Premises or Project (either as initially
delivered by Landlord or thereafter) resulting from (a) any Tenant Additions
performed by, for or because of Tenant or to special equipment or systems
installed by, for or because of Tenant, (b) Tenant’s failure to observe any
condition or perform any obligation of Tenant under this Lease, (c) any act or
neglect of Tenant, its employees, servants, agents, contractors, invitees or
customers, (d) fire and other casualty, except as provided by Article Fourteen,
or (e) condemnation, except as provided by Article Fifteen.

(b)           Subject to Article Fourteen and Section 8.02, Landlord shall also
(i) operate and maintain in good condition the Common Areas of the Project,
including the landscaping and irrigation therefor, common drives, ramps, access
and serviceways (including sweeping, striping and slurry coating), outdoor
lighting of the Common Areas, and (ii) operate, manage and maintain in good
condition any Project signage, except any specific identification of Tenant or
other tenants on any monument(s) or multi-tenant sign platform(s), if any.

(c)           Except as provided in Article Fourteen and Article Fifteen, there
shall be no abatement of rent, no allowance to Tenant for diminution of rental
value and no liability of Landlord by reason of inconvenience, annoyance or any
injury to or interference with Tenant’s business arising from the making of or
the failure to provide or perform any service, maintenance or repairs in or to
any portion of the Project or in or to any fixtures, appurtenances or equipment
therein. Tenant waives the right to make repairs at Landlord’s expense under any
Law now or hereafter in effect.

12

 

8.02TENANT’S MAINTENANCE

Subject to the provisions of Article Fourteen, Tenant shall, at Tenant’s sole
cost and expense, maintain in good and clean condition, and make all repairs
(except for any maintenance and repair which Landlord is expressly required to
make pursuant to Section 8.01) to the following: (a) the Premises and fixtures
therein, including the interior walls, interior side of exterior walls,
skylight, glass and windows of the Premises, all doors to the Premises and all
doors within the Premises; (b) slab within the Premises, and without limiting
the generality of the foregoing, Tenant shall also cause any racking system to
be designed by an engineer who has been approved in writing by Landlord, and any
such system and its use shall be appropriate for, and shall not cause any damage
to, the slab; (c) the electrical, lighting, plumbing and heating, ventilating
and air conditioning systems or other utilities to the extent located within or
serving the Premises (including both standard and non-standard equipment); (d)
the area immediately surrounding the Premises (including all service-ways,
loading docks and dock areas adjacent to the Premises, and garbage enclosures
serving the Premises); and (e) Tenant’s signage. Tenant shall deliver to
Landlord a copy of any maintenance contract entered into by Tenant with respect
to the Premises with respect to any equipment or improvement for which Landlord
does not carry a maintenance or service contract pursuant to Section 8.01(a)
above. Notwithstanding anything contained in Section 8.01, but subject to the
waivers set forth in Section 16.04, Tenant shall pay for any repairs to the
Building or the Center which are caused by the act, negligence or carelessness
of Tenant or its assignees, subtenants or employees, or of the respective agents
of any of the foregoing persons, or of any other persons permitted in the
Building or elsewhere in the Center by Tenant or any of them.

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

9.01TENANT ALTERATIONS

(a)           The following provisions shall apply to the completion of any
Tenant Alterations:

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Tenant shall not, except as provided herein,
without the prior written consent of Landlord, in Landlord’s sole discretion,
make or cause to be made any Tenant Alterations which affect any structural
elements of the Building, its foundation, its roof, its exterior, or any areas
outside the Building. Prior to making any Tenant Alterations, Tenant shall give
Landlord ten (10) days prior written notice (or such earlier notice as would be
necessary pursuant to applicable Law) to permit Landlord sufficient time to post
appropriate notices of non-responsibility. Subject to all other requirements of
this Article Nine, Tenant may undertake Decoration work without Landlord’s prior
written consent. Tenant shall furnish Landlord with the names and addresses of
all contractors and subcontractors and copies of all contracts. All Tenant
Alterations shall be completed at such time and in such manner as Landlord may
from time to time designate, and only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld, provided, however,
that Landlord may, in its sole discretion, specify the engineers and contractors
to perform all work relating to the Building’s systems (including the
mechanical, heating, plumbing, security, ventilating, air-conditioning,
electrical, communication and the fire and life safety systems in the Building).
The contractors, mechanics and engineers who may be used are further limited to
those whose work will not cause or threaten to cause disharmony or interference
with Landlord or other tenants in the Building and their respective agents and
contractors performing work in or about the Building. Landlord may further
condition its consent upon Tenant furnishing to Landlord and Landlord approving
prior to the commencement of any work or delivery of materials to the Premises
related to the Tenant Alterations such of the following as specified by
Landlord: architectural plans and specifications, opinions from Landlord’s
engineers stating that the Tenant Alterations will not in any way adversely
affect the Building’s systems, necessary permits and licenses, certificates of
insurance, and such other documents in such form reasonably requested by
Landlord. Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant’s ability to
complete and pay for the completion of the Tenant Alterations such as a
performance bond or letter of credit. Upon completion of the Tenant Alterations,
Tenant shall deliver, or cause its contractor to deliver, to Landlord an
as-built mylar and digitized (if available) set of plans and specifications for
the Tenant Alterations.

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall pay Landlord
a construction fee at Landlord’s then standard rate. Upon completion of Tenant
Alterations, Tenant shall furnish Landlord with contractors’ affidavits and full
and final waivers of lien and receipted bills covering all labor and materials
expended and used in connection therewith and such other documentation
reasonably requested by Landlord or Mortgagee.

(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall immediately take such steps as are necessary to remedy such violation. In
no event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

(b)           All Tenant Additions to the Premises whether installed by Landlord
or Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request.

13

 

(c)           To the extent that any work in connection with Tenant’s
connections to Landlord’s existing electrical, water, sewer and telephone
systems pursuant to Section 6.02, or performance of Tenant’s obligations
pursuant to Section 8.02, or performance of any Tenant Alterations permitted
above, would require access by Tenant to or through space of another lessee or
occupant of the Building (“Occupied Space”), any such access shall be further
subject to the following conditions: (i) Tenant’s reasonable prior written
request to Landlord, so that Landlord may in turn give or make reasonable
advance written notice and/or request to such lessee or occupant; (ii)
coordination by Tenant so that the time of such entries shall be at mutually
convenient dates and times for the lessee or occupant, Landlord and Tenant,
provided however, Tenant agrees that Landlord or such lessee or occupant may
require that such entry or entries be outside of normal business hours; (iii)
Tenant shall use commercially reasonable efforts to avoid interference, and to
minimize unavoidable interference, from any such access with the occupancy of
such lessee or occupant; (iv) during all times of all such access, Tenant,
and/or those entering on its behalf, must be accompanied by a security escort
and Tenant shall pay for such escort(s) and representative(s); and (v) in
connection with any such access, Tenant shall promptly pay for all damage caused
by Tenant and/or those entering at its direction or on its behalf, and at the
option of Landlord, Tenant shall perform any such repairs and restoration.

9.02LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

10.01ASSIGNMENT AND SUBLETTING

(a)           Without the prior written consent of Landlord, which may be
withheld in Landlord’s sole discretion, Tenant may not sublease, assign,
mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of
this Lease or the encumbering of Tenant’s interest therein in whole or in part,
by operation of Law or otherwise or permit the use or occupancy of the Premises,
or any part thereof, by anyone other than Tenant, provided, however, if Landlord
chooses not to recapture the space proposed to be subleased or assigned as
provided in Section 10.02, Landlord shall not unreasonably withhold its consent
to a subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty (60)
days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws. Landlord shall notify Tenant in writing
of its approval or disapproval of the proposed sublease or assignment or its
decision to exercise its rights under Section 10.02 within thirty (30) days
after receipt of Tenant’s Notice (and all required information). In no event may
Tenant sublease any portion of the Premises or assign the Lease to any other
tenant of the Project. Tenant shall submit for Landlord’s approval (which
approval shall not be unreasonably withheld) any advertising which Tenant or its
agents intend to use with respect to the space proposed to be sublet.

(b)           With respect to Landlord’s consent to an assignment or sublease,
Landlord may take into consideration any factors which Landlord may deem
relevant, and the reasons for which Landlord’s denial shall be deemed to be
reasonable shall include, without limitation, the following:

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or

(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or

(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or

(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

14

 

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy therefor
shall be to seek specific performance of Landlord’s obligations to consent to
such sublease or assignment.

(c)           Any sublease or assignment shall be expressly subject to the terms
and conditions of this Lease. Any subtenant or assignee shall execute such
documents as Landlord may reasonably require to evidence such subtenant or
assignee’s assumption of the obligations and liabilities of Tenant under this
Lease. Tenant shall deliver to Landlord a copy of all agreements executed by
Tenant and the proposed subtenant and assignee with respect to the Premises.
Landlord’s approval of a sublease, assignment, hypothecation, transfer or third
party use or occupancy shall not constitute a waiver of Tenant’s obligation to
obtain Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.

(d)           For purposes of this Article Ten, an assignment shall be deemed to
include a change in the majority control of Tenant, resulting from any transfer,
sale or assignment of shares of stock of Tenant occurring by operation of Law or
otherwise if Tenant is a corporation whose shares of stock are not traded
publicly. If Tenant is a partnership, any change in the partners of Tenant shall
be deemed to be an assignment.

10.02RECAPTURE

Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, effective as of the proposed commencement date of such sublease or
assignment. If Landlord elects to recapture, Tenant shall surrender possession
of the space proposed to be subleased or subject to the assignment to Landlord
on the effective date of recapture of such space from the Premises, such date
being the Termination Date for such space. Effective as of the date of recapture
of any portion of the Premises pursuant to this section, the Monthly Base Rent,
Rentable Area of the Premises and Tenant’s Share shall be adjusted accordingly.

10.03EXCESS RENT

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect) due from the subtenant or
assignee for such month exceeds: (i) that portion of the Monthly Base Rent and
Rent Adjustments due under this Lease for said month which is allocable to the
space sublet or assigned; and (ii) the following costs and expenses for the
subletting or assignment of such space: (1) brokerage commissions and attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and (3)
“free rent” periods, costs of any inducements or concessions given to subtenant
or assignee, moving costs, and other amounts in respect of such subtenant’s or
assignee’s other leases or occupancy arrangements. All such costs and expenses
shall be amortized over the term of the sublease or assignment pursuant to sound
accounting principles.

10.04TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord’s express written
consent, which may be withheld in Landlord’s sole discretion.

10.05ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

11.01EVENTS OF DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

(i)Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within five (5) days after the date when
due;

(ii)Tenant fails to observe or perform any of the other covenants, conditions or
provisions of this Lease or the Workletter and fails to cure such default within
fifteen (15) days after written notice thereof to Tenant, unless the default
involves a hazardous condition, which shall be cured forthwith or unless the
failure to perform is a Default for which this Lease specifies there is no cure
or grace period;

15

 

(iii)the interest of Tenant in this Lease is levied upon under execution or
other legal process;

(iv)a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

(v)Tenant is declared insolvent by Law or any assignment of Tenant’s property is
made for the benefit of creditors;

(vi)a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;

(vii)any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days;

(viii)upon the dissolution of Tenant; or

(ix)upon the third occurrence within any Lease Year that Tenant fails to pay
Rent when due or has breached a particular covenant of this Lease (whether or
not such failure or breach is thereafter cured within any stated cure or grace
period or statutory period).

11.02LANDLORD’S REMEDIES

(a)           A Default shall constitute a breach of the Lease for which
Landlord shall have the rights and remedies set forth in this Section 11.02 and
all other rights and remedies set forth in this Lease or now or hereafter
allowed by Law, whether legal or equitable, and all rights and remedies of
Landlord shall be cumulative and none shall exclude any other right or remedy.

(b)           With respect to a Default, at any time Landlord may terminate
Tenant’s right to possession by written notice to Tenant stating such election.
Upon the termination of Tenant’s right to possession pursuant to this Section
11.02, Tenant’s right to possession shall terminate and this Lease shall
terminate, and Tenant shall remain liable as hereinafter provided. Upon such
termination, Landlord shall have the right, subject to applicable Law, to
re-enter the Premises and dispossess Tenant and the legal representatives of
Tenant and all other occupants of the Premises by unlawful detainer or other
summary proceedings, or otherwise as permitted by Law, regain possession of the
Premises and remove their property (including their trade fixtures, personal
property and those Tenant Additions which Tenant is required or permitted to
remove under Article Twelve), but Landlord shall not be obligated to effect such
removal, and such property may, at Landlord’s option, be stored elsewhere, sold
or otherwise dealt with as permitted by Law, at the risk of, expense of and for
the account of Tenant, and the proceeds of any sale shall be applied pursuant to
Law. Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:

(1)           the worth at the time of award of the unpaid Rent which had been
earned at the time of termination;

(2)           the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant proves could reasonably have
been avoided;

(3)           the worth at the time of award of the amount by which the unpaid
Rent for the balance of the term of this Lease after the time of award exceeds
the amount of such Rent loss that Tenant proves could be reasonably avoided; and

(4)           any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom. The word “rent” as used in this Section 11.02 shall have the
same meaning as the defined term Rent in this Lease. The “worth at the time of
award” of the amount referred to in clauses (1) and (2) above is computed by
allowing interest at the Default Rate. The worth at the time of award of the
amount referred to in clause (3) above is computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%). For the purpose of determining unpaid Rent under
clause (3) above, the monthly Rent reserved in this Lease shall be deemed to be
the sum of the Monthly Base Rent, and monthly Storage Space Rent, if any, and
the amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

16

 

(c)           Even if Tenant is in Default and/or has abandoned the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession by written notice as provided in Section 11.02(b)
above, and Landlord may enforce all its rights and remedies under this Lease,
including the right to recover Rent as it becomes due under this Lease. In such
event, Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.

(d)           In the event that Landlord seeks an injunction with respect to a
breach or threatened breach by Tenant of any of the covenants, conditions or
provisions of this Lease, Tenant agrees to pay the premium for any bond required
in connection with such injunction.

(e)           Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

(f)           When this Lease requires giving or service of a notice of Default
or of a failure of Tenant to observe or perform any covenant, condition or
provision of this Lease which will constitute a Default unless Tenant so
observes or performs within any applicable cure period, and so long as the
notice given or served provides Tenant the longer of any applicable cure period
required by this Lease or by statute, then the giving of any equivalent or
similar statutory notice, including any equivalent or similar notices required
by California Code of Civil Procedure Section 1161 or any similar or successor
statute, shall replace and suffice as any notice required under this Lease. When
a statute requires service of a notice in a particular manner, service of that
notice (or a similar notice required by this Lease) pursuant to the statutory
service of notice procedures shall be sufficient in lieu of, and shall satisfy,
any requirements to give notice to the addresses and in the manner required by
Article Twenty-four, and without limiting the foregoing, any notice of unlawful
detainer required by California Code of Civil Procedure Section 1161 or any
similar or successor statute with respect to termination of possession, recovery
of possession, eviction, termination of the Lease or similar action or
proceeding shall not be required to be given pursuant to Article Twenty-four or
to the notice addresses for Tenant set forth in this Lease, but instead may be
served as required by Code of Civil Procedure Section 1162 or any similar or
successor statute, and for purposes of Code of Civil Procedure Section 1162 or
any similar or successor statute, Tenant’s “place of residence” and “usual place
of business” shall mean the address of the Premises.

(g)           The voluntary or other surrender or termination of this Lease, or
a mutual termination or cancellation thereof, shall not work a merger and shall
terminate all or any existing assignments, subleases, subtenancies or
occupancies permitted by Tenant, except if and as otherwise specified in writing
by Landlord.

(h)           No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant, and no exercise by Landlord of its rights
pursuant to Section 26.15 to perform any duty which Tenant fails timely to
perform, shall impair any right or remedy or be construed as a waiver. No
provision of this Lease shall be deemed waived by Landlord unless such waiver is
in a writing signed by Landlord. The waiver by Landlord of any breach of any
provision of this Lease shall not be deemed a waiver of any subsequent breach of
the same or any other provision of this Lease.

11.03ATTORNEY’S FEES

Tenant shall be liable for, and shall pay upon demand, all costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord in enforcing Tenant’s
performance of its obligations under this Lease, or resulting from Tenant’s
Default (regardless of whether suit is initiated), or incurred by Landlord in
any litigation, negotiation or transaction in which Tenant causes Landlord,
without Landlord’s fault, to become involved or concerned.

11.04BANKRUPTCY

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

(a)           In connection with any proceeding under Chapter 7 of the
Bankruptcy Code where the trustee of Tenant elects to assume this Lease for the
purposes of assigning it, such election or assignment, may only be made upon
compliance with the provisions of (b) and (c) below, which conditions Landlord
and Tenant acknowledge to be commercially reasonable. In the event the trustee
elects to reject this Lease then Landlord shall immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee.

(b)           Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant’s trustee (the
“Electing Party”) must provide for:

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

(c)           If the Electing Party has assumed this Lease or elects to assign
Tenant’s interest under this Lease to any other person, such interest may be
assigned only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

17

 

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

(i)The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

(ii)Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

(d)          Landlord’s acceptance of rent or any other payment from any
trustee, receiver, assignee, person, or other entity will not be deemed to have
waived, or waive, the requirement of Landlord’s consent, Landlord’s right to
terminate this Lease for any transfer of Tenant’s interest under this Lease
without such consent, or Landlord’s claim for any amount of Rent due from
Tenant.

11.05LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.

ARTICLE TWELVE

SURRENDER OF PREMISES

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.03, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
immediately shall repair all damage resulting from removal of any of Tenant’s
property, furnishings or Tenant Additions, shall close all floor, ceiling and
roof openings and shall restore the Premises to a tenantable condition as
reasonably determined by Landlord. If any of the Tenant Additions which were
installed by Tenant involved the lowering of ceilings, raising of floors or the
installation of specialized wall or floor coverings or lights, then Tenant shall
also be obligated to return such surfaces to their condition prior to the
commencement of this Lease. Tenant shall also be required to close any
staircases or other openings between floors. Notwithstanding any of the
foregoing to the contrary, if so requested by Tenant in writing (and prominently
in all capital and bold lettering which also states that such request is
pursuant to Article 12 of the Lease) at the time Tenant requests approval of any
Tenant Work or subsequent Tenant Alterations, Landlord shall advise Tenant at
the time of Landlord’s approval of such Tenant Work or Tenant Alterations as to
whether Landlord will require that such Tenant Work or Tenant Alterations be
removed by Tenant from the Premises; provided, however, regardless of the
foregoing, in any event, Landlord may require removal of any Tenant Additions
containing Hazardous Material and all Tenant’s trade fixtures, and, subject to
Section 6.03, cabling and wiring installed for Tenant’s personal property or
trade fixtures. In the event possession of the Premises is not delivered to
Landlord when required hereunder, or if Tenant shall fail to remove those items
described above, Landlord may (but shall not be obligated to), at Tenant’s
expense, remove any of such property and store, sell or otherwise deal with such
property as provided in Section 11.02(b), including the waiver and indemnity
obligations provided in that Section, and undertake, at Tenant’s expense, such
restoration work as Landlord deems necessary or advisable.

ARTICLE THIRTEEN

HOLDING OVER

Tenant shall pay Landlord the greater of (i) double the monthly Rent payable for
the month immediately preceding the holding over (including increases for Rent
Adjustments which Landlord may reasonably estimate) or, (ii) double the fair
market rental value of the Premises as reasonably determined by Landlord for
each month or portion thereof that Tenant retains possession of the Premises, or
any portion thereof, after the Termination Date (without reduction for any
partial month that Tenant retains possession). Tenant shall also pay all damages
sustained by Landlord by reason of such retention of possession. The provisions
of this Article shall not constitute a waiver by Landlord of any re-entry rights
of Landlord and Tenant’s continued occupancy of the Premises shall be as a
tenancy in sufferance. If Tenant retains possession of the Premises, or any part
thereof for thirty (30) days after the Termination Date then at the sole option
of Landlord expressed by written notice to Tenant, but not otherwise, such
holding over shall constitute an extension of the Term of this Lease for a
period of one (1) year on the same terms and conditions (including those with
respect to the payment of Rent) as provided in this Lease, except that the
Monthly Base Rent for such period shall be equal to the greater of (i) 150% of
the Monthly Base Rent payable during the month preceding the Termination Date,
or (ii) 150% of the monthly base rent then being quoted by Landlord for similar
space in the Building.

18

 

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

14.01SUBSTANTIAL UNTENANTABILITY

(a)           If any fire or other casualty (whether insured or uninsured)
renders all or a substantial portion of the Premises or the Building
untenantable, Landlord shall, with reasonable promptness after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration and shall by notice advise Tenant of such
estimate (“Landlord’s Notice”). If Landlord estimates that the amount of time
required to substantially complete such repair and restoration will exceed one
hundred eighty (180) days from the date such damage occurred, then Landlord, or
Tenant if all or a substantial portion of the Premises is rendered untenantable,
shall have the right to terminate this Lease as of the date of such damage upon
giving written notice to the other at any time within twenty (20) days after
delivery of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s
Notice may also constitute such notice of termination.

(b)           In the event that the Building is damaged or destroyed to the
extent of more than twenty-five percent (25%) of its replacement cost or to any
extent if no insurance proceeds or insufficient insurance proceeds are
receivable by Landlord, or if the buildings at the Project shall be damaged to
the extent of fifty percent (50%) or more of the replacement value or to any
extent if no insurance proceeds or insufficient insurance proceeds are
receivable by Landlord, and regardless of whether or not the Premises be
damaged, Landlord may elect by written notice to Tenant given within thirty (30)
days after the occurrence of the casualty to terminate this Lease in lieu of so
restoring the Premises, in which event this Lease shall terminate as of the date
specified in Landlord’s notice, which date shall be no later than sixty (60)
days following the date of Landlord’s notice.

(c)           Unless this Lease is terminated as provided in the preceding
Subsections 14.01 (a) and (b), Landlord shall proceed with reasonable promptness
to repair and restore the Premises to its condition as existed prior to such
casualty, subject to reasonable delays for insurance adjustments and Force
Majeure delays, and also subject to zoning Laws and building codes then in
effect. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease if such repairs and restoration are not in fact
completed within the time period estimated by Landlord so long as Landlord shall
proceed with reasonable diligence to complete such repairs and restoration.

(d)           Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage, whether carried by Landlord or Tenant, for
damages to the Premises, except for those proceeds of Tenant’s insurance of its
own personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

(e)           Notwithstanding anything in this Article Fourteen to the contrary:
(i) Landlord shall have no duty pursuant to this Section to repair or restore
any portion of any Tenant Additions or to expend for any repair or restoration
of the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; and (ii) Tenant shall not have
the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the act or neglect of Tenant, its agent or employees.
Whether or not the Lease is terminated pursuant to this Article Fourteen, in no
event shall Tenant be entitled to any compensation or damages for loss of the
use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Building or access thereto.

(f)           Any repair or restoration of the Premises performed by Tenant
shall be in accordance with the provisions of Article Nine hereof.

14.02INSUBSTANTIAL UNTENANTABILITY

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

14.03RENT ABATEMENT

Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Monthly
Base Rent and Rent Adjustments shall abate for that part of the Premises which
is untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and restoration work in the Premises
which it is required to perform, provided, that as a result of such casualty,
Tenant does not occupy the portion of the Premises which is untenantable during
such period.

14.04WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

19

 

ARTICLE FIFTEEN

EMINENT DOMAIN

15.01TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, the Project or any portion thereof
sought by the taking authority, free from this Lease and the right of Tenant
hereunder, without first requiring that any action or proceeding be instituted
or, if instituted, pursued to a judgment. Notwithstanding anything to the
contrary herein set forth, in the event the taking of the Building or Premises
is temporary (for less than the remaining term of the Lease), Landlord may elect
either (i) to terminate this Lease or (ii) permit Tenant to receive the entire
award attributable to the Premises in which case Tenant shall continue to pay
Rent and this Lease shall not terminate.

15.02TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.

15.03COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result.

ARTICLE SIXTEEN

INSURANCE

16.01TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a One Million and
No/100 Dollars ($1,000,000.00) per occurrence with and Two Million and No/100
Dollars ($2,000,000.00) in the aggregate; (b) Workers’ Compensation and
Employers’ Liability Insurance to the extent required by and in accordance with
the Laws of the State of California or One Million and No/100 Dollars
($1,000,000) per person, disease and accident, whichever is greater; (c) “All
Risks” property insurance in an amount adequate to cover the full replacement
cost of all Tenant Additions to the Premises, equipment, installations, fixtures
and contents of the Premises in the event of loss; (d) In the event a motor
vehicle is to be used by Tenant in connection with its business operation from
the Premises, Comprehensive Automobile Liability Insurance coverage with limits
of not less than One Million and No/100 Dollars ($1,000,000.00) combined single
limit coverage against bodily injury liability and property damage liability
arising out of the use by or on behalf of Tenant, its agents and employees in
connection with this Lease, of any owned, non-owned or hired motor vehicles; (e)
Umbrella Liability Insurance of not less than One Million and No/100 Dollars
($1,000,000.00) per occurrence; (f) Loss of Income, Extra Expense and Business
Interruption Insurance in such amounts as will reimburse Tenant for 12 months of
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises, Tenant’s parking areas or to the Building as a result of such perils;
and (g) such other insurance or coverages as Landlord reasonably requires.

16.02FORM OF POLICIES





Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance to be
maintained by Tenant hereunder, not less than ten (10) days prior to the
Commencement Date and not less than ten (10) days prior to the expiration date
of each policy. Notwithstanding the foregoing, if Landlord is brought into a
suit or claim under Tenant’s required insurance coverages, Landlord reserves the
right to receive a full copy of the applicable policy(ies).

20

 

16.03LANDLORD’S INSURANCE

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

16.04WAIVER OF SUBROGATION

(a)           Landlord agrees that, if obtainable at no, or minimal, additional
cost, and so long as the same is permitted under the laws of the State of
California, it will include in its “All Risks” policies appropriate clauses
pursuant to which the insurance companies (i) waive all right of subrogation
against Tenant with respect to losses payable under such policies and/or (ii)
agree that such policies shall not be invalidated should the insured waive in
writing prior to a loss any or all right of recovery against any party for
losses covered by such policies.

(b)           Tenant agrees to include, if obtainable at no, or minimal,
additional cost, and so long as the same is permitted under the laws of the
State of California, in its “All Risks” insurance policy or policies on Tenant
Additions to the Premises, whether or not removable, and on Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions of this Lease appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies. If
Tenant is unable to obtain in such policy or policies either of the clauses
described in the preceding sentence, Tenant shall, if legally possible and
without necessitating a change in insurance carriers, have Landlord named in
such policy or policies as an additional insured. If Landlord shall be named as
an additional insured in accordance with the foregoing, Landlord agrees to
endorse promptly to the order of Tenant, without recourse, any check, draft, or
order for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

(c)           Provided that Landlord’s right of full recovery under its policy
or policies aforesaid is not adversely affected or prejudiced thereby, Landlord
hereby waives any and all right of recovery which it might otherwise have
against Tenant, its servants, agents and employees, for loss or damage occurring
to the Real Property and the fixtures, appurtenances and equipment therein,
except Tenant Additions, to the extent the same is covered by Landlord’s
insurance, notwithstanding that such loss or damage may result from the
negligence or fault of Tenant, its servants, agents or employees. Provided that
Tenant’s right of full recovery under its aforesaid policy or policies is not
adversely affected or prejudiced thereby, Tenant hereby waives any and all right
of recovery which it might otherwise have against Landlord, its servants, and
employees and against every other tenant in the Real Property who shall have
executed a similar waiver as set forth in this Section 16.04 (c) for loss or
damage to Tenant Additions, whether or not removable, and to Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant’s
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.

(d)           Landlord and Tenant hereby agree to advise the other promptly if
the clauses to be included in their respective insurance policies pursuant to
subparagraphs (a) and (b) above cannot be obtained on the terms hereinbefore
provided and thereafter to furnish the other with a certificate of insurance or
copy of such policies showing the naming of the other as an additional insured,
as aforesaid. Landlord and Tenant hereby also agree to notify the other promptly
of any cancellation or change of the terms of any such policy which would affect
such clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

16.05NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

21

 

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

17.01WAIVER OF CLAIMS

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the willful and wrongful act
of any of the Indemnitees. If any such damage, whether to the Premises or the
Property or any part of either, or whether to Landlord or to other tenants in
the Property, results from any act or neglect of Tenant, its employees,
servants, agents, contractors, invitees or customers, Tenant shall be liable
therefor and Landlord may, at Landlord’s option, repair such damage and Tenant
shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect if Landlord or a tenant has recovered the full amount of the damage
from proceeds of insurance policies and the insurance company has waived its
right of subrogation against Tenant.

17.02INDEMNITY BY TENANT

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of Indemnitees. Further, the foregoing indemnity is subject to
and shall not diminish any waivers in effect in accordance with Section 16.04 by
Landlord or its insurers to the extent of amounts, if any, paid to Landlord
under its “All-Risks” property insurance.

17.03WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

ARTICLE EIGHTEEN

RULES AND REGULATIONS

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all rules and regulations for use of the Premises, the Building,
and the Project imposed by Landlord, as the same may be revised from time to
time, including the following: (a) Tenant shall comply with all of the
requirements of Landlord’s emergency response plan, as the same may be amended
from time to time; and (b) Tenant shall not place any furniture, furnishings,
fixtures or equipment in the Premises in a manner so as to obstruct the windows
of the Premises to cause the Building, in Landlord’s good faith determination,
to appear unsightly from the exterior. Such rules and regulations are and shall
be imposed for the cleanliness, good appearance, proper maintenance, good order
and reasonable use of the Premises, the Building, the Phase and the Project and
as may be necessary for the enjoyment of the Building and the Project by all
tenants and their clients, customers, and employees. Nothing in this Lease shall
be construed to impose upon the Landlord any duty or obligation to enforce the
rules and regulations as set forth above or as hereafter adopted, or the terms,
covenants or conditions of any other lease as against any other tenant, and the
Landlord shall not be liable to the Tenant for violation of the same by any
other tenant, its servants, employees, agents, visitors or licensees.

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

22

 

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

20.01IN GENERAL

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.

20.02ENFORCEMENT

In the event that Tenant fails to deliver an Estoppel Certificate, then such
failure shall be a Default for which there shall be no cure or grace period. In
addition to any other remedy available to Landlord, Landlord may impose a charge
equal to $500.00 for each day that Tenant fails to deliver an Estoppel
Certificate and Tenant shall be deemed to have irrevocably appointed Landlord as
Tenant’s attorney-in-fact to execute and deliver such Estoppel Certificate.

ARTICLE TWENTY-ONE

RELOCATION OF TENANT

At any time after the date of this Lease, not more than one time during the
initial Term of this Lease, Landlord may substitute for the Premises, other
premises in the Project (the “New Premises”), in which event the New Premises
shall be deemed to be the Premises for all purposes under this Lease, provided
that (i) the New Premises shall be substantially similar to the Premises in area
and configuration; (ii) if Tenant is then occupying the Premises, Landlord shall
pay the actual and reasonable expenses of physically moving Tenant, its property
and equipment to the New Premises; (iii) Landlord shall give Tenant not less
than one hundred twenty (120) days’ prior written notice of such substitution;
and (iv) Landlord, at its expense, shall improve the New Premises with
improvements substantially similar to those in the Premises at the time of such
substitution, if the Premises are then improved.

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

Tenant represents that, except for the broker(s) listed in Section 1.01, Tenant
has not dealt with any real estate broker, sales person, or finder in connection
with this Lease, and no such person initiated or participated in the negotiation
of this Lease, or showed the Premises to Tenant. Tenant hereby agrees to
indemnify, protect, defend and hold Landlord and the Indemnitees, harmless from
and against any and all liabilities and claims for commissions and fees arising
out of a breach of the foregoing representation. Landlord agrees to pay any
commission to which Landlord’s Broker listed in Section 1.01 is entitled in
connection with this Lease pursuant to Landlord’s written agreement with such
broker. Landlord and Tenant agree that any commission payable to Tenant’s Broker
shall be paid by Tenant except to the extent Tenant’s Broker and Landlord’s
Broker have entered into a separate agreement between themselves to share the
commission paid to Landlord’s Broker by Landlord.

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

23.01SUBORDINATION AND ATTORNMENT

This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of security for the
performance by Tenant of its obligations under this Lease; (ii) subject to any
offset, defense or damages arising out of a default of any obligations of any
preceding Landlord; or (iii) bound by any amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor; or
(iv) liable for any security deposits not actually received in cash by such
purchaser or ground lessor. This subordination shall be self-operative and no
further certificate or instrument of subordination need be required by any such
Mortgagee or ground lessor. In confirmation of such subordination, however,
Tenant shall execute promptly any reasonable certificate or instrument that
Landlord, Mortgagee or ground lessor may request. Tenant hereby constitutes
Landlord as Tenant’s attorney-in-fact to execute such certificate or instrument
for and on behalf of Tenant upon Tenant’s failure to do so within fifteen (15)
days of a request to do so. Upon request by such successor in interest, Tenant
shall execute and deliver reasonable instruments confirming the attornment
provided for herein.

23

 

23.02MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR

NOTICES

(a)           All notices, demands or requests provided for or permitted to be
given pursuant to this Lease must be in writing and shall be personally
delivered, sent by Federal Express or other reputable overnight courier service,
or mailed by first class, registered or certified United States mail, return
receipt requested, postage prepaid.

(b)           All notices, demands or requests to be sent pursuant to this Lease
shall be deemed to have been properly given or served by delivering or sending
the same in accordance with this Section, addressed to the parties hereto at
their respective addresses listed in Sections 1.01.

(c)           Notices, demands or requests sent by mail or overnight courier
service as described above shall be effective upon deposit in the mail or with
such courier service. However, the time period in which a response to any such
notice, demand or request must be given shall commence to run from (i) in the
case of delivery by mail, the date of receipt on the return receipt of the
notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request sent.
Notices may also be served by personal service upon any officer, director or
partner of Landlord or Tenant, and shall be effective upon such service.

(d)           By giving to the other party at least thirty (30) days written
notice thereof, either party shall have the right from time to time during the
term of this Lease to change their respective addresses for notices, statements,
demands and requests, provided such new address shall be within the United
States of America.

ARTICLE TWENTY-FIVE

OFAC

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Lease is true and complete.

24

 

ARTICLE TWENTY-SIX

MISCELLANEOUS

26.01LATE CHARGES

(a)           The Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits shall be due when and as specifically provided above. Except for such
payments and late charges described below, which late charge shall be due when
provided below (without notice or demand), all other payments required hereunder
to Landlord shall be paid within ten (10) days after Landlord’s demand therefor.
All Rent and charges, except late charges, not paid when due shall bear interest
from the date due until the date paid at the Default Rate in effect on the date
such payment was due.

(b)           In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to ten percent (10%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in
subparagraph (a) above are distinct and separate from one another in that the
payment of interest is to compensate Landlord for its inability to use the money
improperly withheld by Tenant, while the payment of late charges is to
compensate Landlord for its additional administrative expenses in handling and
processing delinquent payments.

(c)           Payment of interest at the Default Rate and/or of late charges
shall not excuse or cure any default by Tenant under this Lease, nor shall the
foregoing provisions of this Article or any such payments prevent Landlord from
exercising any right or remedy available to Landlord upon Tenant’s failure to
pay Rent when due, including the right to terminate this Lease.

26.02NO JURY TRIAL; VENUE; JURISDICTION

Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of California, in any action or proceeding or counterclaim
brought by any party hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort law.
No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived. It is the intention of the parties that these provisions shall be
subject to no exceptions. By execution of this Lease the parties agree that this
provision may be filed by any party hereto with the clerk or judge before whom
any action is instituted, which filing shall constitute the written consent to a
waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

26.03DEFAULT UNDER OTHER LEASE

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

26.04OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

26.05TENANT AUTHORITY

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.

26.06ENTIRE AGREEMENT

This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.

26.07MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other substantial
and adverse change in the rights and obligations of Tenant hereunder, then
Tenant agrees that the Lease may be so modified.

25

 

26.08EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of One Million Dollars ($1,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

26.09ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

26.10LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to One Million Dollars ($1,000,000.00) and Tenant shall not be entitled
to any judgment in excess of such amount.

26.11BINDING EFFECT

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

26.12CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

26.13TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

26.14ABANDONMENT

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect.

26.15LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

26.16SECURITY SYSTEM

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

26

 

26.17NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

26.18RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

26.19SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

26.20RIDERS

All Riders attached hereto and executed both by Landlord and Tenant shall be
deemed to be a part hereof and hereby incorporated herein.

26.21DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Lease, the Premises has not undergone inspection by
a “Certified Access Specialist” (“CASp”) to determine whether the Premises meet
all applicable construction-related accessibility standards under California
Civil Code Section 55.53. Landlord hereby discloses pursuant to California Civil
Code Section 1938 as follows: “A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.” Landlord and
Tenant hereby acknowledge and agree that in the event that Tenant elects to
perform a CASp inspection of the Premises hereunder (the “Inspection”), such
Inspection shall be (a) performed at Tenant’s sole cost and expense, (b) limited
to the Premises and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection. Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord. Landlord reserves the right to be
present during the Inspection. Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), and (ii) keep the information contained in the
Report confidential, except to the extent required by Law, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Law, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Laws or accessibility requirements
(the “Access Improvements”). Tenant shall be solely responsible for the cost of
Access Improvements to the Premises or the Building necessary to correct any
such violations of construction-related accessibility standards identified by
such Inspection as required by Law, which Access Improvements may, at Landlord’s
option, be performed in whole or in part by Landlord at Tenant’s expense,
payable as additional rent within ten (10) days following Landlord’s demand.

26.22UTILITY USAGE INFORMATION

If Tenant is billed directly by a public utility with respect to Tenant’s
electrical usage at the Premises, then, upon request, Tenant shall provide
monthly electrical utility usage for the Premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord’s
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant’s electricity usage with
respect to the Premises directly from the applicable utility company.

 

[SIGNATURE PAGE FOLLOWS]

27

 

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01 hereof.

                      TENANT:   LANDLORD:       MODULAR MEDICAL, INC.,   MCP
SOCAL INDUSTRIAL – BERNARDO, LLC, a Nevada corporation   a Delaware limited
liability company                 By     By:   MetLife Core Property Holdings,
LLC, Name:                                 a Delaware limited liability company,
Its       its sole member (Chairman of Board, President or Vice President)      
              By:   MetLife Core Property REIT, LLC, By 
                                           a Delaware limited liability company,
Name:                                                                          
its sole member Its                 (Secretary, Assistant Secretary, CFO      
By:   MetLife Core Property Fund, LP, or Assistant Treasurer)         a Delaware
limited partnership,           its managing member                          
By:   MetLife Core Property Fund GP, LLC,             a Delaware limited
liability company,             its general partner                            
By:                                                            Name: 
                                              Title:  

28

 

EXHIBIT A

PLAN OF PREMISES

 

image1 [ex10_9page0a1.jpg] 



A-1

 

EXHIBIT B

WORKLETTER AGREEMENT

(TENANT BUILD)

 

This Workletter Agreement (“Workletter”) is attached to and a part of a certain
Office Lease by and between MCP SoCal Industrial – Bernardo, LLC, a Delaware
limited liability company, as Landlord, and Modular Medical, Inc., a Nevada
corporation, as Tenant, for the Premises (the “Lease”). Terms used herein and
not defined herein shall have the meaning of such terms as defined elsewhere in
the Lease. For purposes of this Workletter, references to “State” and “City”
shall mean the State and City in which the Building is located.

 

1.       AS IS Condition; Delivery.

 

          Landlord shall deliver the Premises broom clean in its current “as
built” configuration with existing build-out of the tenant space, with the
Premises and the Building (including the “Base Building”, as defined below) in
their AS IS condition, without any express or implied representations or
warranties of any kind by Landlord, its brokers, manager or agents, or the
employees of any of them; and Landlord shall not have any obligation to
construct or install any tenant improvements or alterations or to pay for any
such construction or installation except to the extent expressly provided in
this Workletter. For purposes hereof, the “Base Building” (sometimes also
referred to as the “Base Building Work”) shall mean the improvements made and
work performed during the Building’s initial course of construction and
modifications thereto, excluding all original and modified build-outs of any
tenant spaces.

 

2.       Landlord Work.

 

          There shall be no Landlord Work.

 

3.       Tenant’s Plans.

 

          3.1. Description. At its expense, Tenant shall employ:

 

                 (i) one or more architects reasonably satisfactory to Landlord
and licensed by the State (“Tenant’s Architect”) to prepare architectural
drawings and specifications for all layout and Premises improvements not
included in, or requiring any change or addition to, the AS IS condition or
Landlord Work (if any);

 

                 (ii) one or more engineers reasonably satisfactory to Landlord
and licensed by the State (“Tenant’s Engineers”) to prepare mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition or
Landlord Work (if any);

 

                 (iii) the structural engineer designated by Landlord and
licensed by the State to prepare structural working drawings and specifications
for all Premises improvements not included in, or requiring any change or
addition to the AS IS condition or Landlord Work (if any) (hereafter “Landlord’s
Structural Engineer”); and

 

                 (iv) the fire and life-safety engineer designated by Landlord
and licensed by the State to prepare structural working drawings and
specifications for all Premises improvements not included in, or requiring any
change or addition to the AS IS condition or Landlord Work (if any) (hereafter
“Landlord’s Life-safety Engineer”).

 

All such drawings and specifications are referred to herein as “Tenant’s Plans”.
Tenant’s Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant’s Architect shall be responsible for coordination
of all engineering work for Tenant’s Plans and shall coordinate with any
consultants of Tenant (the use of which is subject to Landlord’s consent), and
Landlord’s space planner or architect to assure the consistency of Tenant’s
Plans with the Base Building Work and Landlord Work (if any).

 

Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord’s architects and engineers
to review Tenant’s Plans for consistency of same with the Base Building Work and
Landlord Work (if any); provided, however, there shall be no review cost for
Tenant’s Plans with respect to the mechanical and electrical working drawings if
Tenant employs Landlord’s Mechanical Engineer and Landlord’s Electrical Engineer
for such services. Tenant’s Plans shall also include the following:

 

                 (a) Final Space Plan: The “Final Space Plan” for the Premises
shall include a full and accurate description of room titles, floor loads,
alterations to the Base Building or Landlord Work (if any) or requiring any
change or addition to the AS IS condition, and the dimensions and location of
all partitions, doors, aisles, plumbing (and furniture and equipment to the
extent same affect floor loading). The Final Space Plan shall (i) be compatible
with the design, construction, systems and equipment of the Base Building and
Landlord Work, if any; (ii) comply with all the requirements set forth in the
“Building Standards Manual”, if any is made available by Landlord (collectively,
(i) and (ii) may be referred to as “Building Standards”), (iii) comply with
Laws, (iv) be capable of logical measurement and construction, and (v) contain
all such information as may be required for the preparation of the Mechanical
and Electrical Working Drawings and Specifications (including, without
limitation, a capacity and usage report, from Landlord’s engineers pursuant to
Section 3.1(b). below, for all mechanical and electrical systems in the
Premises). Prior to submission to Landlord, the Final Space Plan shall have been
reviewed and approved by the City Building and Fire Departments, and shall be on
file with the Building Department, registered with a preliminary plan check
number.

B-1

 

                 (b) Mechanical and Electrical Working Drawings and
Specifications: Tenant shall employ engineers approved by Landlord to prepare
Mechanical and Electrical Working Drawings and Specifications showing complete
plans for electrical, fire and life-safety, automation, plumbing, water, and air
cooling, ventilating, heating and temperature control and shall employ
Landlord’s Mechanical Engineer and Landlord’s Electrical Engineer to prepare a
capacity and usage report (“Capacity Report”) for all mechanical and electrical
systems in the Premises. Notwithstanding any of the foregoing to the contrary,
Tenant shall use Landlord’s Structural Engineer and Landlord’s life-safety
subcontractor (set forth in Section 8.8 below) for all plans and specifications
with respect to structural systems and fire and life-safety systems.

 

                 (c) Issued for Construction Documents: The “Issued for
Construction Documents” shall consist of all drawings (1/8” scale) and
specifications necessary to construct all Premises improvements including,
without limitation, architectural and structural working drawings and
specifications and Mechanical and Electrical Working Drawings and Specifications
and all applicable governmental authorities plan check corrections.

 

          3.2. Approval by Landlord. Tenant’s Plans and any revisions thereof
shall be subject to Landlord’s approval, which approval or disapproval:

 

                 (i) shall not be unreasonably withheld, provided however, that
Landlord may disapprove Tenant’s Plans in its sole and absolute discretion if
they (a) adversely affect the structural integrity of the Building, (b)
adversely affect any of the Building Systems (as defined below), the Common
Areas or any other tenant space (whether or not currently occupied), (c) fail to
fully comply with Laws, (d) affect the exterior appearance of the Building, or
(e) provide for improvements which do not meet or exceed the Building Standards
Building Systems collectively shall mean the structural, electrical, mechanical
(including, without limitation, heating, ventilating and air conditioning),
plumbing, fire and life-safety (including, without limitation, fire protection
system and any fire alarm), communication, utility, gas (if any), security (if
any), and elevator (if any) systems in the Building.

 

                 (ii) shall not be delayed beyond ten (10) business days with
respect to initial submissions and major change orders (those which impact
Building Systems or any other item listed in subpart (i) of Section 3.2 above)
and beyond five (5) business days with respect to required revisions and any
other change orders.

 

If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail. After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord’s approval. The approval procedure shall be repeated
as necessary until Tenant’s Plans are ultimately approved. Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant’s Plans. Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant’s Plans and for the compliance of
Tenant’s Plans with any and all Laws.

 

          3.3. Landlord Cooperation. Landlord shall cooperate with Tenant and
make good faith efforts to coordinate Landlord’s construction review procedures
to expedite the planning, commencement, progress and completion of Tenant Work.
Landlord shall complete its review of each stage of Tenant’s Plans and any
revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.

 

          3.4. City Requirements. Any changes in Tenant’s Plans which are made
in response to requirements of the applicable governmental authorities and/or
changes which affect the Base Building Work shall be immediately submitted to
Landlord for Landlord’s review and approval.

 

          3.5. “As Built” Drawings and Specifications. A CADD-DXF diskette file
and a set of mylar reproducibles of all “as built” drawings and specifications
of the Premises (reflecting all field changes and including, without limitation,
architectural, structural, mechanical and electrical drawings and
specifications) prepared by Tenant’s Architect and Engineers or by Contractors
(defined below) shall be delivered by Tenant at Tenant’s expense to the Landlord
within thirty (30) days after completion of the Tenant Work. If Landlord has not
received such drawings and diskette(s) within thirty (30) days, Landlord may
give Tenant written notice of such failure. If Tenant does not produce the
drawings and diskette(s) within ten (10) days after Landlord’s written notice,
Landlord may, at Tenant’s sole cost which may be deducted from the Allowance,
produce the drawings and diskette(s) using Landlord’s personnel, managers, and
outside consultants and contractors. Landlord shall receive an hourly rate
reasonable for such production.

 

          3.6. Lender’s Certificate. Tenant shall cause Tenant’s Architect to
provide to Landlord’s lender(s), within ten (10) days after request of Landlord,
a certificate, in form and substance satisfactory to such lender(s), certifying
that, as of the date of the certificate, Tenant Work and its use fully comply
with all Laws in effect at the time Tenant took occupancy.

 

          3.7 No Plans Required. Notwithstanding anything herein to the
contrary, Tenant shall not be required to provide Tenant’s Plans for any of the
following Tenant Work to the extent applicable Laws or governmental authorities
do not require permits and/or other governmental approvals in order to perform
such Tenant Work: (a) renovation of bathrooms or kitchen in the Premises
(provided, in each case, that no plumbing or electrical work is required in
connection therewith), (b) addition of a partition T-wall full height up to the
drop ceiling, (c) replacing flooring, (d) painting interior walls, and (e)
replacing window coverings.

B-2

 





4.       Tenant Work.

 

          4.1. Tenant Work Defined. All tenant improvement work required by the
Issued for Construction Documents (including, without limitation, any approved
changes, additions or alterations pursuant to Section 7 below) is referred to in
this Workletter as “Tenant Work” (and all improvements so required and resulting
therefrom may sometimes in the Lease, or otherwise, be referred to as “Tenant
Improvements”).

 

          4.2. Tenant to Construct. Tenant shall construct all Tenant Work
pursuant to this Workletter, and except to the extent modified by or
inconsistent with express provisions of this Workletter, pursuant with the
provisions of the terms and conditions of Article Nine of the Lease, governing
Tenant Alterations (except to the extent modified by this Workletter) and all
such Tenant Work shall be considered “Tenant Alterations” for purposes of the
Lease.

 

          4.3. Construction Contract. All contracts and subcontracts for Tenant
Work shall include any terms and conditions required by Landlord.

 

          4.4. Contractor. Tenant shall select one or more contractors
(“Contractor”) and one or more subcontractors (“Subcontractors”) to perform the
Tenant Work from a list of approved contractors and subcontractors made
available by Landlord.

 

          4.5. Division of Landlord Work and Tenant Work. Tenant Work is defined
in Section 4.1 above and Landlord Work, if any, is defined in Section 2.

 

          4.6. Access & Services. Landlord shall provide without charge to
Tenant, the Contractor, its subcontractors, Tenant’s Architect, Tenant’s
Engineers, Tenant’s consultants and their respective employees normal Building
security, access to and use of the loading dock, utilities and HVAC, toilet
facilities, freight elevators or other normal Building services, to the extent
they are compatible with construction in progress, during the design and
construction period for Tenant Work, so long as the Contractor, subcontractors,
Tenant’s Architect, Tenant’s Engineers and Tenant’s consultants perform their
work during Standard Operating Hours at times arranged in advance with and
approved by the manager of the Building or Project. Notwithstanding the
foregoing agreement not to charge Tenant for such expenses, Tenant understands
and agrees that such expenses, whether incurred for Tenant or other tenants in
the Building are part of Operating Expenses. To the extent Tenant’s move-in, and
any of the foregoing activities do not occur during Standard Operating Hours,
Tenant shall pay for Landlord’s expenses incurred as reasonably calculated by
Landlord in providing such after hours services (including, without limitation,
elevator). All stocking of Tenant’s construction materials for Tenant Work shall
be as provided in Section 8.7 below.

 

5.       Tenant’s Expense; Allowance.

 

          Tenant shall pay for all Tenant Work, including, without limitation,
the costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below). Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent Improvement Costs. The term “Permanent
Improvement Costs” shall mean the actual and reasonable costs of construction of
that Tenant Work which constitutes permanent improvements to the Premises,
actual and reasonable costs of design thereof, costs incurred by Landlord for
Landlord’s architects and engineers pursuant to Section 3.1, and Landlord’s
construction administration fee (defined in Section 8.12 below), and shall
exclude costs of “Tenant’s FF&E” (defined below). For purposes of this
Workletter, “Tenant’s FF&E” shall mean furniture, furnishings, telephone
systems, computer systems, equipment, any other personal property or fixtures,
and installation thereof. Landlord shall provide Tenant a tenant improvement
allowance (“Allowance”) in the amount of Nineteen Dollars ($19.00) per square
foot of the Rentable Area of the Premises. The Allowance shall be used solely to
reimburse Tenant for the Permanent Improvement Costs. If within six (6) months
after the Date of the Lease Tenant does not utilize one hundred percent (100%)
of the Allowance for Permanent Improvement Costs and submit full and complete
application(s) for disbursement thereof pursuant to Section 6 below, Tenant
shall have no right to the unused portion of the Allowance.

 

6.       Application and Disbursement of the Allowance.

 

          6.1. Tenant shall prepare a budget for all Tenant Work, including the
Permanent Improvement Costs and all other costs of the Tenant Work (“Budget”),
which Budget shall be subject to the reasonable approval of Landlord. Such
Budget shall be supported by a guaranteed maximum price construction contract
and such other documentation as Landlord may require to evidence the total
costs. Further, prior to any disbursement of the Allowance by Landlord, Tenant
shall pay and disburse its own funds for all that portion of the Permanent
Improvement Costs equal to the sum of (i) the Permanent Improvement Costs in
excess of the Allowance; plus (ii) the amount of “Landlord’s Retention” (defined
below). “Landlord’s Retention” shall mean an amount equal to fifteen percent
(15%) of the Allowance, which Landlord shall retain out of the Allowance and
shall not be obligated to disburse unless and until after Tenant has completed
the Tenant Work and complied with Section 6.4 below. No disbursement of the
Allowance shall be made unless Tenant has provided Landlord with (a) bills and
invoices covering all labor and material expended and used, (b) an affidavit
from Tenant stating that all of such bills and invoices have either been paid in
full by Tenant or are due and owing, and all such costs qualify as Permanent
Improvement Costs, (c) contractors affidavit covering all labor and materials
expended and used, (d) Tenant, contractors and architectural completion
affidavits (as applicable), and (e) valid mechanics’ lien releases and waivers
pertaining to any completed portion of the Tenant Work which shall be
conditional or unconditional, as applicable, all as provided pursuant to Section
6.2 and 6.4 below.

B-3

 

          6.2. Upon Tenant’s full compliance with the provisions of Section 6,
and if Landlord determines that there are no applicable or claimed stop notices
(or any other statutory or equitable liens of anyone performing any of Tenant
Work or providing materials for Tenant Work) or actions thereon, Landlord shall
disburse the applicable portion of the Allowance as follows:

 

                 (a) In the event of conditional releases, to the respective
contractor, subcontractor, vendor, or other person who has provided labor and/or
services in connection with the Tenant Work, upon the following terms and
conditions: (i) such costs are included in the Budget, are Permanent Improvement
Costs, are covered by the Allowance, and Tenant has completed and delivered to
Landlord a written request for payment, in form reasonably approved by Landlord,
setting forth the exact name of the contractor, subcontractor or vendor to whom
payment is to be made and the date and amount of the bill or invoice, (ii) the
request for payment is accompanied by the documentation set forth in Section
6.1; and (iii) Landlord, or Landlord’s appointed agent, has inspected and
approved the work for which Tenant seeks payment; or

 

                 (b) In the event of unconditional releases, directly to Tenant
upon the following terms and conditions: (i) Tenant seeks reimbursement for
costs of Tenant Work which have been paid by Tenant, are included in the Budget,
are Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant
has completed and delivered to Landlord a request for payment, in form
reasonably approved by Landlord, setting forth the name of the contractor,
subcontractor or vendor paid and the date of payment, (iii) the request for
payment is accompanied by the documentation set forth in Section 6.1.; and (iv)
Landlord, or Landlord’s appointed agent, has inspected and approved the work for
which Tenant seeks reimbursement.

 

          6.3. Tenant shall provide Landlord with the aforementioned documents
by the 15th of the month and payment shall be made by the 30th day of the month
following the month in which such documentation is provided.

 

          6.4. Prior to Landlord disbursing the Landlord’s Retention to Tenant,
Tenant shall submit to Landlord the following items within thirty (30) days
after completion of the Tenant Work: (i) “As Built” drawings and specifications
pursuant to Section 3.5 above, (ii) all unconditional lien releases from all
general contractor(s) and subcontractor(s) performing work, (iii) a “Certificate
of Completion” prepared by Tenant’s Architect, and (iv) a final budget with
supporting documentation detailing all costs associated with the Permanent
Improvement Costs.

 

7.       Changes, Additions or Alterations.

 

          If Tenant desires to make any non-de minimis change, addition or
alteration or desires to make any change, addition or alteration to any of the
Building Systems after approval of the Issued for Construction Documents, Tenant
shall prepare and submit to Landlord plans and specifications with respect to
such change, addition or alteration. Any such change, addition or alteration
shall be subject to Landlord’s approval in accordance with the provisions of
Section 3.2 of this Workletter. Tenant shall be responsible for any submission
to and plan check and permit requirements of the applicable governmental
authorities.

 

8.       Miscellaneous.

 

          8.1. Scope. Except as otherwise set forth in the Lease, this
Workletter shall not apply to any space added to the Premises by Lease option or
otherwise.

 

          8.2. Electrical: The Building electrical system allows a Tenant
improvement design as follows:

 

                 (a) Lighting: A maximum of 1.5 watts of connected load per
square foot of Useable Area within the Premises for all lighting.

 

                 (b) Power: A maximum of 5.0 watts of connected load per square
foot within the Premises for all outlets and non-lighting requirements.

 

          8.3. Tenant Work shall include (at Tenant’s expense) for all of the
Premises:

 

                 (a) Building approved lighting sensor controls as necessary to
meet applicable Laws;

 

                 (b) Building Standard fluorescent fixtures in all Building
office areas;

 

                 (c) Building Standard meters for each of electricity and
chilled water used by Tenant shall be connected to the Building’s system and
shall be tested and certified prior to Tenant’s occupancy of the Premises by a
State certified testing company;

 

                 (d) Building Standard ceiling systems (including tile and grid)
and;

 

                 (e) Building Standard air conditioning distribution and
Building Standard air terminal units.

 

          8.4. Sprinklers. Subject to any terms, conditions and limitations set
forth herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads “AS IS” on the date of delivery of the Premises to
Tenant. Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant’s Plans and/or any applicable Laws necessitate such.

B-4

 





          8.5. Floor Loading. Floor loading capacity (live) is 50 lbs. per
square foot of Useable Area. Tenant may exceed floor loading capacity with
Landlord’s consent, at Landlord’s sole discretion and must, at Tenant’s sole
cost and expense, reinforce the floor as required for such excess loading.

 

          8.6. Work Stoppages. If any work on the Real Property other than
Tenant Work is delayed, stopped or otherwise affected by construction of Tenant
Work, Tenant shall immediately take those actions necessary or desirable to
eliminate such delay, stoppage or effect on work on the Real Property other than
Tenant Work.

 

          8.7. Life-safety. It is agreed that Tenant (or Contractor) shall
employ the services of Landlord’s approved Building fire and life-safety
subcontractor for all fire and life-safety work at the Building.

 

          8.8. Locks. Tenant agrees to purchase from Landlord or its agent all
cylinders and keys used in locks used in the Premises.

 

          8.9. Authorized Representatives. Tenant has designated Rod Poulson to
act as Tenant’s representative with respect to the matters set forth in this
Workletter. In the event that and for so long as more than one individual is so
designated, notices or requests from Landlord shall be sufficiently given or
delivered if given or delivered to either individual, each individual is hereby
authorized to act individually and alone, and each shall have full authority and
responsibility to act on behalf of Tenant as required in this Workletter. Tenant
may add or delete authorized representatives upon five (5) business days notice
to Landlord.

 

          8.10. Access to Premises. After Landlord has recovered possession of
the Premises from any prior Tenant, prior to delivery of possession to Tenant
and during the period any Landlord Work is being performed, Tenant and its
architects, engineers, consultants, and contractors shall have access at
reasonable times (which shall include weekends and evenings) and upon advance
notice and coordination with the Building management, to the Premises for the
purpose of inspecting Landlord Work, if any, and planning Tenant Work. Such
access shall not in any manner interfere with Landlord Work, if any. Such
access, and all acts and omissions in connection with it, shall be subject to
and governed by all other provisions of the Lease, including, without
limitation, Tenant’s indemnification obligations, insurance obligations, etc.,
except for the payment of Base Rent and Additional Rent. To the extent that such
access by Tenant delays the Substantial Completion of the Landlord Work, such
delay shall be a Tenant Delay and the Landlord Work shall be deemed
Substantially Complete on the date such Landlord Work would have been completed
but for such access.

 

          8.11. Fee. Landlord shall receive a fee equal to three percent (3.0%)
of Tenant’s construction contract for all costs, including, without limitation,
materials, labor, supervision, profit, overhead or general conditions in
connection with the construction of the Tenant Work. Such fee is in addition to
Tenant’s reimbursement of costs incurred by Landlord pursuant to other
provisions hereof, including, without limitation, for Landlord’s architects and
engineers to review Tenant’s Plans.

 

          8.12. Unions. Tenant shall utilize union contractors and/or
subcontractors.

 

9.       Intentionally Deleted.

 

10.     Force and Effect.

 

          The terms and conditions of this Workletter shall be construed to be a
part of the Lease and shall be deemed incorporated in the Lease by this
reference. Should any inconsistency arise between this Workletter and the Lease
as to the specific matters which are the subject of this Workletter, the terms
and conditions of this Workletter shall control.

B-5

 

EXHIBIT C

SITE PLAN

 

image2 [ex10_9page0c1.jpg]

 

C-1

 

RIDER 1

COMMENCEMENT DATE AGREEMENT

MCP Socal Industrial – Bernardo, LLC, a Delaware limited liability company
(“Landlord”), and MODULAR MEDICAL, INC., a Nevada corporation (“Tenant”), have
entered into a certain Lease dated as of January 10, 2020 (the “Lease”).

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

                  1.                   Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

                  2.                   The Commencement Date (as defined in the
Lease) of the Lease is April 1, 2020.

                  3.                   The Expiration Date (as defined in the
Lease) of the Lease is June 30, 2020.

                  4.                   Tenant hereby confirms the following:

                                        (a)                   That it has
accepted possession of the Premises pursuant to the terms of the Lease;

 

                                        (b)                   That the Landlord
Work, if any, is Substantially Complete; and

 

                                        (c)                   That the Lease is
in full force and effect.

 

                  5.                   Except as expressly modified hereby, all
terms and provisions of the Lease are hereby ratified and confirmed and shall
remain in full force and effect and binding on the parties hereto.

                  6.                   The Lease and this Commencement Date
Agreement contain all of the terms, covenants, conditions and agreements between
the Landlord and the Tenant relating to the subject matter herein. No prior
other agreements or understandings pertaining to such matters are valid or of
any force and effect.

                  IN WITNESS WHEREOF, Landlord and Tenant have executed this
Commencement Date Agreement and such execution and delivery have been duly
authorized.

                      TENANT:   LANDLORD:       MODULAR MEDICAL, INC.,   MCP
SOCAL INDUSTRIAL – BERNARDO, LLC, a Nevada corporation   a Delaware limited
liability company                 By     By:   MetLife Core Property Holdings,
LLC, Name:                                 a Delaware limited liability company,
Its       its sole member (Chairman of Board, President or Vice President)      
              By:   MetLife Core Property REIT, LLC, By 
                                           a Delaware limited liability company,
Name:                                                                          
its sole member Its                 (Secretary, Assistant Secretary, CFO      
By:   MetLife Core Property Fund, LP, or Assistant Treasurer)         a Delaware
limited partnership,           its managing member                          
By:   MetLife Core Property Fund GP, LLC,             a Delaware limited
liability company,             its general partner                            
By:                                                            Name: 
                                              Title:  





 

RIDER 2

ADDITIONAL PROVISIONS

This Rider 2 (“Rider”) is attached to and a part of a certain Lease by MCP Socal
Industrial – Bernardo, LLC, a Delaware limited liability company, as Landlord,
and MODULAR MEDICAL, INC., a Nevada corporation, as Tenant, for the Premises as
described therein (the “Lease”).

SECTION 1. DEFINED TERMS; FORCE AND EFFECT.

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider is part of the Lease. Should
any inconsistency arise between this Rider and any other provision of the Lease
as to the specific matters which are the subject of this Rider, the terms and
conditions of this Rider shall control.

SECTION 2. CONDITION OF PREMISES; DELIVERY; CONSTRUCTION PERIOD; COMMENCEMENT
DATE; TERM

2.1. Projected Delivery Date; Delivery Date; Commencement Date: Tenant’s
Obligations During Construction Period; Term.

(a) Landlord shall tender to Tenant possession of the Premises in the condition
specified in the Workletter no later than two (2) business days after execution
of this Lease (the “Projected Delivery Date”). On the date Landlord actually
tenders to Tenant possession of the Premises (the “Delivery Date”), all the
terms and conditions of the Lease shall apply, and Tenant shall observe and
perform all terms and conditions of the Lease, including all that are specified
to apply during the Term (for example only, Tenant’s insurance and
indemnification obligations), except that during the period (the “Construction
Period”) from the Delivery Date until the Commencement Date (defined below), in
recognition of Tenant’s construction and installations in, and preparation of,
the Premises for the use and occupancy permitted by this Lease: (i) Tenant shall
not be obligated to pay Monthly Base Rent, Rent Adjustment Deposits or Rent
Adjustments; and (ii) Landlord shall not be obligated to provide services or
utilities except if and to the extent expressly provided in Section 4 of the
Workletter. The Term of this Lease shall be as shown in Section 1.01(5) of the
Basic Lease Provisions and shall commence on the date specified in Section
1.01(6) of the Basic Lease Provisions as the Commencement Date.

(b) Upon request by Landlord, Tenant and Landlord shall enter into an agreement
(the form of which is attached to this Lease as Rider 1) confirming the
Commencement Date and the Expiration Date. If Tenant fails to enter into such
agreement within five (5) business days after Landlord’s request enclosing the
proposed agreement, then the Commencement Date and the Expiration Date shall be
the dates designated by Landlord in such agreement.

2.2 Failure to Deliver Possession. If Landlord shall be unable to give
possession of the Premises on the Projected Delivery Date by reason of the
following: (i) the holding over or retention of possession of any tenant,
tenants or occupants, or (ii) the Landlord Work, if any, is not Substantially
Complete, or (iii) for any other reason, then Landlord shall not be subject to
any liability for the failure to give possession on said date. No such failure
to deliver possession on the originally scheduled Projected Delivery Date shall
affect the validity of this Lease or the obligations of the Tenant hereunder.





